       Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 1 of 70 PageID #:73



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

  BRUCE RUSH, as a participant in and on
  behalf of the Segerdahl Corporation
  employee stock ownership plan, and on
  behalf of a class of all others who are
  similarly situated,
                   Plaintiff,                                  Case No.: 1:19-cv-00738
  v.                                                          Judge Andrea R. Wood
                                                            Magistrate Judge Susan E. Cox
  GREATBANC TRUST COMPANY;
  MARY LEE SCHNEIDER; RICHARD
  JOUTRAS; RODNEY GOLDSTEIN;
  PETER MASON; ROBERT CRONIN;
  JOHN DOE DEFENDANTS 1-10; and
  SEGERDAHL CORP. (d/b/a SG360),
                   Defendants.


       DEFENDANTS’ ANSWER TO PLAINTIFF’S CLASS ACTION COMPLAINT,
               STATEMENT OF AFFIRMATIVE DEFENSES AND
             COMPULSORY COUNTERCLAIM AGAINST PLAINTIFF

         Defendants, GreatBanc Trust Company (“GreatBanc”), Mary Lee Schneider and Richard

Joutras (the “Executive Officer Defendants”), Rodney Goldstein, Peter Mason, and Robert Cronin

(the “Outside Director Defendants”), and the Segerdahl Corp. d/b/a SG 360 (“Segerdahl”),

(collectively “Defendants”) hereby respond to Plaintiff’s Complaint as follows:

                                 PRELIMINARY STATEMENT

         The Complaint spans thirty pages and sets forth various counts under federal law.

Throughout the Complaint, factual allegations are intertwined with legal conclusions, and in many

cases, those allegations and conclusions are not clearly directed at one or more particular

Defendants. Throughout the Complaint, Plaintiff Bruce Rush resorts extensively to argumentative

prose, instead of concise, neutral allegations of fact that would permit simple, clear responses.

                                            Page 1 of 70
    Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 2 of 70 PageID #:74



       Faced with these (and other) pleading challenges inherent to the Complaint, Defendants

aver that this pleading is intended to constitute a general denial of liability under any legal theory,

as well as a general denial of any and all factual allegations giving rise to such liability. Any

statement, conclusion, allegation, etc. set forth in the Complaint is denied, except where explicitly

admitted, and then, only insofar as it is consistent with Defendants’ general denial of liability.

Statements by Defendants that they aver or admit to something reflect that one or more of the

Defendants has the knowledge or factual basis to make that statement, not that all Defendants have

collectively the same knowledge on that matter. The Complaint also includes allegations against

otherwise-unidentified “Doe” defendants, which does not require any response from Defendants.

Any factual averment admitted herein is admitted only as to those specific facts and not as to any

conclusions, arguments, characterizations, implications, or speculations that are contained in

any averment or in the Complaint as a whole.

       With respect to the numbered allegations of the Complaint, Defendants respectfully aver:

       1.      Plaintiff Bruce Rush, a participant in the Segerdahl Corp. Employee Stock

Ownership Plan (the “ESOP”), brings this action in a representative capacity on behalf of the ESOP

and as a class action on behalf of all other similarly situated participants in and beneficiaries of the

ESOP. He brings this action under Sections 502(a)(2) and 502(a)(3) of the Employee Retirement

Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1132(a)(2) and 1132(a)(3),

against Defendants GreatBanc Trust Company (“GreatBanc”), Mary Lee Schneider, Richard

Joutras, Rodney Goldstein, Peter Mason, Robert Cronin (together Schneider, Joutras, Goldstein,

Mason and Cronin are the “Board of Directors Defendants”) and John Does 1-10 (together,

“Defendants”). Segerdahl Corp. (“Segerdahl”), was the sponsor of the ESOP, and is a nominal

defendant in this matter.



                                             Page 2 of 70
    Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 3 of 70 PageID #:75



       ANSWER: Defendants admit that this case is governed by ERISA and that jurisdiction

is proper in this case as a result. Except as expressly admitted herein, Defendants deny the

allegations of paragraph 1 of Plaintiff’s Complaint.

         2.    Segerdahl was established in 1956 and is headquartered in Wheeling, Illinois.

Segerdahl is one of the largest and most successful printing companies in the United States.

       ANSWER: Defendants admit that the Segerdahl Corp. was established in 1956 and is

headquartered in Wheeling, Illinois. Except as expressly admitted herein, Defendants deny the

allegations of paragraph 2 of Plaintiff’s Complaint.

       3.      Segerdahl has roughly 770 employees, and is the fourth-largest, fully-integrated

direct mail printer in North America and the largest company focused on medium and high volume

direct mail printing, holding approximately 10% of this market segment. Segerdahl’s customers

include Fortune 500 companies across a variety of industries. By 2015, Segerdahl had more than

$300 million per year in sales.

       ANSWER: Segerdahl denies the allegations of paragraph 3 as written. Segerdahl has

roughly 870 employees, and had approximately $293 million in sales in 2015. It is also one of

the largest fully-integrated direct mail printers in North America, and its customers do include

Fortune 500 companies across a variety of industries.

       4.      In 2003, Segerdahl established the ESOP to help its employees save for retirement

and enjoy an ownership interest in Segerdahl.

       ANSWER: Defendants admit that Segerdahl established an Employee Stock

Ownership Plan for its employees. Further, answering, Defendants aver that this was a highly

successful ESOP for the employees. During the ESOP’s thirteen-year history, Segerdahl’s

stock price grew 8,044%, from $162.50 a share when the ESOP acquired Segerdahl in 2003,



                                           Page 3 of 70
    Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 4 of 70 PageID #:76



to $13,072 a share by the time the ESOP sold its shares to ICV Partners in December 2016.

This outstanding growth in ESOP value occurred because of the long-standing exercise of

sound business judgment by Defendant Richard Joutras and other officers and directors of

Segerdahl, which sound business judgment was applied to selling Segerdahl in 2016. This

outstanding growth in ESOP value, including the very rapid increase in Segerdahl’s share

price from $7,792.45 a share at mid-year 2015 to $12,638 a share at year-end 2015, also

created very large repurchase exposure on Segerdahl of approximately $80,000,000 by the

time the company was sold. These capital needs were resolved by selling Segerdahl to ICV

Partners, and thus locking in these profits and retirement benefits for the ESOP participants.

Except as expressly admitted herein, Defendants deny the allegations of paragraph 4 of

Plaintiff’s Complaint.

        5.    Plaintiff Bruce Rush is a former employee of Segerdahl and a participant in the

ESOP.

        ANSWER: Defendants admit the allegations contained in paragraph 5 of Plaintiff’s

Complaint. Further answering, Plaintiff Bruce Rush was a former senior vice president of

manufacturing at Segerdahl who received stock appreciation rights for which he received

$1,809,142 from the proceeds of the sale of Segerdahl.

        6.    From 2003 until December 7, 2016, the ESOP owned 100% of the outstanding

common stock of Segerdahl.

        ANSWER: Defendants admit the allegations contained in paragraph 6 of Plaintiff’s

Complaint.

        7.    On December 7, 2016, ICV Partners, an investment capital firm, purchased

Segerdahl from the ESOP (the “ESOP Buyout”).



                                         Page 4 of 70
    Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 5 of 70 PageID #:77



          ANSWER: Defendants admit the allegations contained in paragraph 7 of Plaintiff’s

Complaint.

          8.    In the ESOP Buyout, ICV Partners paid less than the fair market value of the

ESOP’s shares, and paid less than what other willing buyers would have paid for the ESOP’s

shares.

          ANSWER: Defendants deny the allegations contained in paragraph 8 of Plaintiff’s

Complaint. Further answering, Defendants aver that Segerdahl was sold to an outside buyer

through a prudent process, by parties who had substantial financial incentivizes to maximize

Segerdahl’s sales price, and with the advice and guidance of experienced legal and financial

advisors. This sale was further subject to review and approval on behalf of the ESOP by the

independent institutional trustee GreatBanc, which had its own legal advisor, and an

independent financial advisor review the ESOP Buyout for fair market value and financial

fairness to the ESOP.

          9.    At all relevant times leading up to the ESOP Buyout, and despite the ESOP’s

ownership of 100% of Segerdahl’s shares, Defendants Schneider and Joutras (together, the

“Segerdahl Defendants”) exercised effective control over Segerdahl. The control in substance that

the Segerdahl Defendants wielded gave them the effective ability to hire and fire board members and

retain or remove the ESOP’s trustee and other fiduciaries. At all relevant times leading up to the

ESOP Buyout, the Segerdahl Defendants actually exercised this control, and in fact appointed or

retained all members of Segerdahl’s board of directors as well as the ESOP’s trustee and other

fiduciaries. In addition, the Segerdahl Defendants’ control over Segerdahl permitted them to

control their own compensation and bonuses.




                                           Page 5 of 70
    Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 6 of 70 PageID #:78



       ANSWER: Defendants deny the allegations contained in paragraph 9 of Plaintiff’s

Complaint.

       10.     The Segerdahl Defendants engaged in a deeply flawed process in marketing

Segerdahl to potential buyers leading up to the ESOP Buyout. Instead of seeking to maximize the

price the ESOP received for its shares, the Segerdahl Defendants marketed the company primarily

to investment firms and intentionally avoided marketing Segerdahl to its competitors. Even though

a competitor would have paid more for the company than an investment firm like ICV Partners, the

competitor would have taken over day to day control of the company’s operations from the Segerdahl

Defendants. Losing control would come at real cost for the Segerdahl Defendants, who would lose

the ability to set their own compensation and bonuses. Moreover, the Segerdahl Defendants ran a

risk of losing their jobs if the company was sold to a competitor, as the buying competitor would

eventually consolidate the Segerdahl Defendants’ jobs functions into the buyers’ existing

management structure to realize synergistic value from the deal. By contrast, an investment capital

firm, like ICV Partners, with less experience in the printing industry, would likely leave management

in place and in control over the company’s operations.

       ANSWER: Defendants admit Segerdahl was primarily marketed to investment

buyers rather than to competitors, but not for the reasons articulated by Plaintiff Rush (who

posts mere speculation for his assertion).       Further answering, Defendants aver that the

Executive Officer Defendants (Joutras and Schneider) and the Outside Director Defendants

(Goldstein, Mason and Cronin) had substantial, concrete financial incentivizes to maximize

Segerdahl’s sales price that were worth many millions, far more than the speculative value

of continuing any employment with an unknown financial buyer (in fact, only one of these

five Defendants was employed by the ultimate buyer), and that they exercised their sound



                                            Page 6 of 70
    Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 7 of 70 PageID #:79



business judgment to decide to exclude competitors from this process. This business

judgment reflected the Executive Officer Defendants’ and the Outside Director Defendants’

substantial concerns that in Segerdahl’s highly competitive market, shopping to competitors

risked devaluing Segerdahl through competitors’ acquisition of Segerdahl’s sensitive

information, including on customer pricing, customer lists, and employee pay and sales

incentives as Segerdahl’s sales model had no customer contracts with committed volume.

       The Executive Officer Defendants and the Outside Director Defendants further aver

that against this known risk of loss, that Segerdahl was more profitable than any likely

possible competitive buyer, and that these and other business factors and contemporaneous

market conditions made it unlikely that any competitor would bid a premium for Segerdahl,

instead of using this as an opportunity to acquire Segerdahl’s highly valuable confidential

competitive information, and thereby devalue Segerdahl to other, financial bidders. The

other business factors and contemporaneous market conditions included that Segerdahl’s

two most successful competitors, RR Donnelley & Sons Company and Quad Graphics Inc.,

were trading at lower multiples around the time of the Segerdahl sale than Segerdahl

received in the sale. Also, Donnelley was in the process of a breakup into three separate

companies in 2015 and 2016, and did not appear to be in a financial position to purchase a

company trading at as high a multiple as Segerdahl expected and received in when its sale

was contemplated. Finally, Quad had recently purchased a direct printing company with a

similar business model to that of Segerdahl, and the purchase of Segerdahl would have been

duplicative for Quad. The Executive Officer Defendants and the Outside Director

Defendants further aver that their decision was a reasonable and prudent exercise of

business judgment, made by those whose financial incentives were strongly aligned with the



                                        Page 7 of 70
    Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 8 of 70 PageID #:80



ESOP. Except as expressly admitted herein, Defendants deny the allegations of paragraph 10

of Plaintiff’s Complaint.

       11.     The Segerdahl Defendants also agreed to the ESOP Buyout transaction knowing

that ICV Partners planned to engage in sale-leaseback transactions of Segerdahl’s primary real

estate after the ESOP Buyout. However, the Segerdahl Defendants failed to ensure that ICV

Partners paid an appropriate price for the ESOP’s Segerdahl shares in light of the immediately

realizable cash value of Segerdahl’s real estate assets.

       ANSWER: Defendants admit knowledge of the potential for a sale-leaseback

transaction involving the real property owned by Segerdahl. Defendants further aver that

the potential for this sale-leaseback transaction was discussed with ICV during negotiations

for the purchase of Segerdahl, and that Segerdahl used this potential value to negotiate the

final purchase price with ICV. Further answering, Defendants aver that this real estate was

part of the operating assets of Segerdahl, managed by those whose financial incentives were

strongly aligned with the ESOP to maximize its value in use and through any sale, and that

they exercised their reasonable and prudent business judgment in doing so. Further

answering, Defendants also aver that this real estate was part of the operating assets include

in Segerdahl’s value determined by the independent financial advisor to the independent

trustee, GreatBanc, which independent financial advisor further found the sale to be for fair

market value and financially fair to the ESOP. Except as expressly admitted herein,

Defendants deny the allegations of paragraph 11 of Plaintiff’s Complaint.

       12.     Moreover, on information and belief, a significant portion of the purchase price

paid by ICV Partners was wrongfully diverted from the ESOP by the Segerdahl Defendants,

perhaps totaling millions of dollars. On information and belief, the total purchase price ICV



                                            Page 8 of 70
    Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 9 of 70 PageID #:81



Partners paid for Segerdahl was in excess of $265 million. However, only approximately $151

million was paid to the ESOP. On information and belief, all or a significant portion of the

difference between the $265 million ICV agreed to pay and the $151 million actually distributed

to the ESOP was wrongfully diverted from the ESOP. The Segerdahl Defendants used their control

over Segerdahl and the ESOP to divert tens of millions of dollars away from the ESOP and to

themselves and other insiders during the ESOP Buyout. This diversion of the ESOP’s assets came

in the form of transaction bonuses and as payment for stock appreciation rights that matured in the

event of a change in control.

       ANSWER: Defendants admit that the total purchase price ICV Partners paid for

Segerdahl was $265 million, and that the ESOP received approximately $151 million in this

sale for ESOP stock and paying off ESOP notes. Further answering, Defendants aver that

approximately $83 million of these remaining sale proceeds went to pay off term loans and

other debt of Segerdahl at the time of the sale, and $2.6 million went for various transaction

expenses related to this sale. Defendants further aver that a portion of the remaining sales

proceeds were for stock appreciation rights and transaction bonuses that were structured to

incentivize the investment banker JP Morgan and Segerdahl’s officers, executives and

directors to obtain the highest possible price for Segerdahl in the sale of the company.

       Further answering, Defendants aver that Segerdahl’s senior leadership had a long

standing, successful practice of exercising their business judgment to award stock

appreciation rights to incentivize officers, executives and directors to grow the value of

Segerdahl. During the ESOP’s thirteen-year history, Segerdahl’s stock price grew 8,044%,

from $162.50 a share when the ESOP acquired Segerdahl in 2003, to $13,072 a share by the

time the ESOP sold its shares to ICV Partners in December 2016. Segerdahl’s obligations



                                           Page 9 of 70
    Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 10 of 70 PageID #:82



on these stock appreciation rights existed before any buyer was found for Segerdahl, and

include the $1,809,142 paid to Plaintiff Bruce Rush for his stock appreciation rights. Except

as expressly admitted herein, Defendants deny the allegations of paragraph 12 of Plaintiff’s

Complaint.

         13.   Defendant GreatBanc and/or John Does 1-10 were the ESOP fiduciaries responsible

for approving the ESOP Buyout on behalf of the Plan. Defendant GreatBanc and John Does 1-10

knew or should have known: (a) that the ESOP Buyout was the result of a flawed sales process; (b)

that the price the ESOP received from ICV Partners was below what other buyers would have paid

for those shares, (c) that the transaction did not appropriately credit the value of Segerdahl’s real

estate assets in the sale price for Segerdahl itself, and (d) millions of dollars that should have been

paid to the ESOP would be diverted from the ESOP to the Segerdahl Defendants and other

Segerdahl insiders. Defendant GreatBanc and John Does 1-10, as the ESOP’s primary fiduciaries,

had an affirmative duty to ensure the fairness of the ESOP Buyout to the ESOP—a duty they failed

to fulfill.

         ANSWER: Defendants admit that GreatBanc was the ESOP fiduciary delegated the

exclusive authority to determine whether to approve the ESOP Buyout on behalf of the

ESOP. Except as expressly admitted herein, Defendants deny the allegations of paragraph

13 of Plaintiff’s Complaint.

         14.   As fiduciaries of the ESOP, Defendants GreatBanc and John Does 1-10 failed to

ensure that the ESOP received the fair market value of its shares. Fair market value measures what

a hypothetical willing buyer would pay to a hypothetical willing seller, when neither party is under

any compulsion to buy or sell. Determining fair market value requires considering the highest and

best use of the asset in question, which requires evaluating the characteristics of likely potential



                                            Page 10 of 70
    Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 11 of 70 PageID #:83



buyers, and should take into account the population of potential willing buyers. That includes buyers

who, for a variety of reasons, might want to pay more than others. This certainly requires evaluating

the characteristics of types of likely potential willing buyers. Determining fair market value in the

context of the ESOP Buyout was especially important, because all of the ESOP’s assets were to be

liquidated in that transaction, and the ESOP was permanently giving up its stake in Segerdahl.

Because other types of buyers, such as competitors, would have paid a higher price for the ESOP’s

shares than did ICV Partners, the fair market value of the ESOP’s shares was higher than what ICV

Partners would have paid. On information and belief, Defendants GreatBanc and John Does 1-10

relied on a valuation of the ESOP in approving the transaction that failed to consider the

characteristics of likely potential buyers, including operating companies like competitors, and failed

to consider what those likely potential buyers would have paid. Defendants GreatBanc and John

Does 1-10 knew or should have known that the valuation failed to take that higher potential price

into account, and knew or should have known that the valuation failed to represent the fair market

value of the ESOP’s shares for that reason.

       ANSWER: Paragraph 14 of the Complaint states argument and conclusions of law,

to which no response is required. If, however, a response is required, Defendants deny the

allegations of paragraph 14 of Plaintiff’s Complaint.

       15.     The Board of Director Defendants were responsible for appointing, retaining and

overseeing Defendant GreatBanc and John Does 1-10. The Board of Director Defendants,

including the Segerdahl Defendants, had interests in the ESOP Buyout that conflicted with the

ESOP’s interests, and failed to ensure that GreatBanc and John Does 1-10 acted solely in the

interests of the ESOP.




                                              Page 11 of 70
    Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 12 of 70 PageID #:84



        ANSWER: The Administrator of the ESOP delegated to GreatBanc the exclusive

authority to decide whether to approve the ESOP Buyout. Defendants deny the remaining

allegations of paragraph 15 of Plaintiff’s Complaint.

                                           JURISDICTION

        16.     Plaintiff brings this action pursuant to ERISA §§ 502(a)(2) and 502(a)(3), 29 U.S.C.

§§ 1132(a)(2) and (3).

        ANSWER: Defendants admit that this case is governed by ERISA and that

jurisdiction is proper in this case as a result. Except as expressly admitted herein, Defendants

deny the allegations of paragraph 16 of Plaintiff’s Complaint.

        17.     This Court has subject matter jurisdiction over Plaintiff’s claims pursuant to ERISA

§ 502(e)(1), 29 U.S.C. § 1132(e)(1) and 28 U.S.C. § 1331 because this action arises under the laws

of the United States.

        ANSWER: Defendants admit that this case is governed by ERISA and that

jurisdiction is proper in this case as a result. Except as expressly admitted herein, Defendants

deny the allegations of paragraph 17 of Plaintiff’s Complaint.

        18.     This Court has general personal jurisdiction over GreatBanc, the Board of Director

Defendants, and John Does 1-10 because those Defendants reside in this District. This Court has

specific personal jurisdiction over all Defendants because they took the actions described herein

in this District or directed those actions specifically at this District.

        ANSWER: Other than for the John Doe Defendants to which no response is required,

Defendants admit the allegations contained in paragraph 18 of Plaintiff’s Complaint, except

to deny plaintiff’s allegations regarding the residency of defendants Robert Cronin and Peter




                                              Page 12 of 70
    Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 13 of 70 PageID #:85



Mason. Defendants aver that defendants Robert Cronin and Peter Mason are citizens and

residents of the state of Florida.

        19.     Pursuant to 29 U.S.C. § 1132(e)(2) venue is proper in this District because the Plan

is administered in this District and the misconduct described herein occurred in this District. Venue

is also proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because, for the same reasons, a

substantial part of the events or omissions giving rise to the claim occurred in this District.

        ANSWER: Defendants admit that venue is proper in this District. Defendants deny

the remaining allegations contained in paragraph 19 of Plaintiff’s Complaint.

                                 THE PARTIES AND THE ESOP

        20.     The ESOP is an employee benefit plan and an employee pension benefit plan

covered by ERISA within the meaning of ERISA § 3(2)(A) & (7), 29 U.S.C. § 1002(2)(A) & (7).

        ANSWER: Defendants admit the allegations contained in paragraph 20 of Plaintiff’s

Complaint.

        21.     At all relevant times, Plaintiff Bruce Rush has been a participant in the ESOP. Rush

is a citizen and resident of Illinois.

        ANSWER: Defendants admit Plaintiff Bruce Rush has been a participant in the

ESOP. Defendants deny the remaining allegations contained in paragraph 21 of Plaintiff’s

Complaint for lack of information as to Plaintiff Rush’s citizenship and residency.

        22.     Defendant GreatBanc Trust Company is an Illinois corporation with its principal

place of business in Lisle, Illinois.

        ANSWER: Defendants admit the allegations contained in paragraph 22 of Plaintiff’s

Complaint.




                                             Page 13 of 70
    Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 14 of 70 PageID #:86



        23.     Defendant Mary Lee Schneider was the Chief Executive Officer and President of

Segerdahl from November 30, 2015 until sometime during November or December of 2018.

Defendant Schneider is a citizen and resident of Illinois.

        ANSWER: Defendants admit that Mary Lee Schneider was the President and Chief

Executive Officer of Segerdahl from December 1, 2015 until December 1, 2018 and is a citizen

and resident of Illinois. Except as expressly admitted herein, Defendants deny the allegations

of paragraph 23 of Plaintiff’s Complaint.

        24.     At all relevant times, Defendant Richard Joutras has been the President and

Chairman of Segerdahl, and, prior to November 30, 2015, Joutras was also the CEO of Segerdahl.

Joutras is a citizen and resident of Illinois.

        ANSWER: Defendants admit that Richard Joutras was President and CEO of

Segerdahl prior to December 1, 2015, and that Richard Joutras is a citizen and resident of

Illinois.

        25.     Defendants Rodney Goldstein, Peter Mason, Robert Cronin (together with

Schneider and Joutras, the “Board of Directors Defendants”), are on information and belief,

citizens and residents of Illinois.

        ANSWER: Defendants admit that Rodney Goldstein is a citizen and resident of the

state of Illinois. Defendants deny that Peter Mason or Robert Cronin are residents of the

state of Illinois. Except as expressly admitted herein, Defendants deny the allegations of

paragraph 25 of Plaintiff’s Complaint.

        26.     John Doe Defendants 1-10 are individuals who served on Segerdahl’s Board of

Directors (the “Board”) and/or the ESOP Committee (the “Committee”) between 2014 and 2016.

In those capacities, as explained in more detail below, John Does 1-10 were named or de facto



                                                 Page 14 of 70
    Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 15 of 70 PageID #:87



fiduciaries for the ESOP with whole or partial authority for approving the ESOP Buyout on behalf

of the ESOP.

       ANSWER: Defendants do not need to respond to the allegations against the

unidentified John Doe Defendants. To the extent a response is required, Defendants deny

the allegations contained in paragraph 26 of Plaintiff’s Complaint. Further answering,

Defendants aver that the Administrator of the ESOP delegated to GreatBanc the exclusive

authority to decide whether to approve the ESOP Buyout.

       27.     Nominal Defendant Segerdahl Corp. is an Illinois corporation with its principal

place of business in Wheeling, Illinois.

       ANSWER: Defendants admit the allegations contained in paragraph 27 of Plaintiff’s

Complaint.

                                 GENERAL ALLEGATIONS

       28.     During 2003, the ESOP was established to benefit the employees. At around the

same time, the ESOP, on behalf of Segerdahl’s employees, bought out the other owners of the

company and became the sole owner of Segerdahl’s common stock.

       ANSWER: Defendants admit that the ESOP was established in 2003 to provide an

ownership interest in Segerdahl to the Segerdahl employees, and that at this time the ESOP

bought out the other owners of Segerdahl and became the sole owner of Segerdahl’s common

stock. Except as expressly admitted herein, Defendants deny the allegations of paragraph 28

of Plaintiff’s Complaint.

       29.     From 2003 until 2016, the ESOP owned 100% of the common stock of Segerdahl.

       ANSWER: Defendants admit that the ESOP owned 100% of the common stock of

Segerdahl from January 1, 2003 until December 7, 2016.



                                           Page 15 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 16 of 70 PageID #:88



          30.   After the ESOP purchased Segerdahl, Defendant Joutras became Segerdahl’s CEO

and President and Chairman of Segerdahl’s Board of Directors.

          ANSWER: Defendants admit the allegations of paragraph 30 of Plaintiff’s

Complaint.

          31.   No later than 2014, Joutras began investigating a buyout of the ESOP’s shares of

Segerdahl stock.

          ANSWER: Defendants deny the vague and conclusory allegations contained in

paragraph 31 of Plaintiff’s Complaint.

          32.   In preparation for a sale, Joutras retained outside counsel which produced a

conformed plan document for the ESOP through the Eleventh Amendment (the “Conformed

Plan”).

          ANSWER: Defendants admit that outside counsel produced a conformed plan

document for the ESOP through the Eleventh Amendment (the “Conformed Plan”), but

specifically deny that the document was produced in preparation for a sale.          Except as

expressly admitted herein, Defendants deny the allegations of paragraph 32 of Plaintiff’s

Complaint.

          33.   The Conformed Plan was adopted by Segerdahl on August 27, 2014.

          ANSWER: Defendants admit that a Conformed Plan signed in 2014 was the operative

plan in 2016.

          34.   No later than early 2015, Joutras found a potential buyer—an investment capital

firm called Windpoint Partners.




                                          Page 16 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 17 of 70 PageID #:89



       ANSWER: Defendants admit that Richard Joutras was contacted by Wind Point

Partners in 2015. Except as expressly admitted herein, Defendants deny the allegations of

paragraph 34 of Plaintiff’s Complaint.

       35.    Defendant Schneider, who had previously been the CEO of one of Segerdahl’s

competitors, worked with Windpoint as a consultant on Windpoint’s potential acquisition of

Segerdahl from the ESOP.

       ANSWER: Defendants admit that Mary Lee Schneider was an unpaid advisor with

Wind Point Partners in 2015, and admit that several years prior to 2015 she was the

President of a unit of one of Segerdahl’s competitors. Except as expressly admitted herein,

defendants deny the allegations of paragraph 35 of Plaintiff’s Complaint.

       36.    During 2015, the deal with Windpoint fell through.

       ANSWER: Defendants admit that Wind Point Partners did not purchase Segerdahl.

Except as expressly admitted herein, defendants deny the allegations of paragraph 36 of

Plaintiff’s Complaint.

       37.    On information and belief, Joutras decided to hire Schneider as CEO and President

of Segerdahl in order to help him sell the company.

       ANSWER: Defendants admit that Mary Lee Schneider became President and CEO

of Segerdahl effective December 1, 2015. Except as expressly admitted herein, defendants

deny the allegations of paragraph 37 of Plaintiff’s Complaint.

       38.    Accordingly, Schneider was appointed CEO and President of Segerdahl on

November 30, 2015.




                                          Page 17 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 18 of 70 PageID #:90



       ANSWER: Defendants admit that Mary Lee Schneider became President and CEO

of Segerdahl effective December 1, 2015. Except as expressly admitted herein, defendants

deny the allegations of paragraph 38 of Plaintiff’s Complaint.

       39.    At that time, Joutras became chairman of the newly constituted Segerdahl board of

directors, and Joutras, Schneider and the Board of Director Defendants all became members of

Segerdahl’s board.

       ANSWER: Defendants admit that Mary Lee Schneider, Robert Cronin, Rodney

Goldstein, and Peter Mason became members of the Segerdahl Board of Directors effective

April 1, 2015, and that Richard Joutras became chairman of the Board of Directors on

December 1, 2015. Defendants deny any assertion that the Board was “newly constituted” in

December 2015, as a Board of Directors existed prior to this date. Except as expressly

admitted herein, defendants deny the allegations of paragraph 39 of Plaintiff’s Complaint.

       40.    During an interview with a journalist on or about December 15, 2015, Schneider

described her plans as the new CEO and President of Segerdahl.

       ANSWER: Defendants admit that Printing Industry World interviewed Mary Lee

Schneider in December 2015. Except as expressly admitted herein, defendants deny the

allegations of paragraph 40 of the Complaint.

       41.    In the interview, Schneider described Segerdahl as a “$300 million company.”

       ANSWER: Defendants admit that in the December 2015 Printing Industry World

interview Mary Lee Schneider, and Defendants admit that Mary Lee Schneider discussed

that Segerdahl had almost $300 million in sales in 2015. Except as expressly admitted herein,

defendants deny the allegations of paragraph 41 of the Complaint.




                                        Page 18 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 19 of 70 PageID #:91



       42.     The Segerdahl Defendants retained Jeff Vergamini from JP Morgan Securities to

help advise them with respect to selling Segerdahl.

       ANSWER: Defendants admit that Jeff Vergamini of JP Morgan Securities met with

Richard Joutras in May or June of 2015 to begin discussing the potential sale of Segerdahl.

Except as expressly admitted herein, defendants deny the allegations of paragraph 42 of the

Complaint.

       43.     At some point during early 2016, Joutras, Schneider and JP Morgan Securities

began exploring the transaction with ICV Partners that eventually became the ESOP Buyout.

       ANSWER: Defendants admit that ICV Partners was one of eighteen possible buyers

of Segerdahl that Jeff Vergamini and JP Morgan proposed and contacted in 2016. Except as

expressly admitted herein, defendants deny the allegations of paragraph 43 of the Complaint.

       44.     On information and belief, at some point during the fall of 2016, the Segerdahl

Defendants reached an agreement in principal with ICV Partners for ICV Partners to purchase the

ESOP’s shares.

       ANSWER: Defendants admit that ICV Partners purchased Segerdahl in a

transaction dated December 7, 2016. Further answering, GreatBanc on behalf of the ESOP

decided whether to approve this sale. Except as expressly admitted herein, defendants deny

the allegations of paragraph 44 of the Complaint.

       45.     The ESOP Buyout transaction closed on December 7, 2016.

       ANSWER: Defendants admit that ICV Partners purchased Segerdahl in a

transaction dated December 7, 2016. Except as expressly admitted herein, defendants deny

the allegations of paragraph 45 of the Complaint.




                                          Page 19 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 20 of 70 PageID #:92



       46.      On information and belief, the ESOP received roughly $151 million for its shares

of Segerdahl.

       ANSWER: Defendants admit that ICV Partners purchased Segerdahl in a

transaction dated December 7, 2016, and that the ESOP received approximately $151 million

in this sale for ESOP stock and paying off ESOP notes. Except as expressly admitted herein,

defendants deny the allegations of paragraph 46 of the Complaint.

       47.      However, the ESOP should have received much more than $151 million for its

shares of Segerdahl. The amount the ESOP received was reduced for several reasons, including:

             a. the Segerdahl Defendants and their advisors engaged in a flawed sale process that

                included, among other things, a failure to market Segerdahl to many potential buyers

                to obtain the best price for the ESOP’s shares, and an unjustified focus on a buyer

                that, after the transaction, would allow the Segerdahl Defendants to maintain control

                over the company’s day to day operations, and would allow the Segerdahl

                Defendants and other insiders to remain at their positions; see ¶¶ 48-53 infra;

             b. the purchase price ICV Partners paid for the ESOP’s shares did not appropriately

                include the value of certain real estate owned by Segerdahl, which ICV Partners

                was able to sell immediately after the ESOP Buyout; see ¶¶ 54-67, infra; and

             c. the Segerdahl Defendants diverted millions of dollars of the purchase price paid by

                ICV Partners away from the ESOP to the Segerdahl Defendants themselves and

                other company insiders. See ¶¶ 68-71, infra.

       ANSWER: Defendants deny the vague allegations contained in paragraph 47 of

Plaintiff’s Complaint, including that Defendants deny the allegations as written and deny

whatever “other things” to which plaintiff refers.



                                            Page 20 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 21 of 70 PageID #:93



 The Segerdahl Defendants’ Failure to Market the ESOP’s Segerdahl Shares Appropriately

       48.     On information and belief, the Segerdahl Defendants and their advisors engaged in

a flawed process leading up to the sale of the ESOP’s shares of Segerdahl to ICV Partners. Instead

of taking reasonable steps to market the ESOP’s shares in order to find a buyer that would pay the

highest price, the Segerdahl Defendants limited their efforts to finding a buyer that, after the

transaction had closed, would allow the Segerdahl Defendants to maintain control over the

company’s day to day operations, and likely remain at their jobs much longer than would a

competitor.

       ANSWER: Defendants deny the allegations contained in paragraph 48 of Plaintiff’s

Complaint.     Further answering, Defendants aver that the Executive Officer Defendants

(Joutras and Schneider) and the Outside Director Defendants (Goldstein, Mason and Cronin)

had substantial, concrete financial incentivizes to maximize Segerdahl’s sales price that were

worth far more than the speculative value of continuing any employment with an unknown

financial buyer (in fact, only one of these five Defendants was employed by the ultimate

buyer), and that they exercised their sound business judgment to decide to exclude

competitors from this process. This business judgment included the Executive Officer

Defendants and the Outside Director Defendants’ substantial concerns that in Segerdahl’s

highly competitive market, shopping to competitors risked devaluing Segerdahl through

competitors’ acquisition of Segerdahl’s sensitive information, including on customer pricing,

customer lists, and employee pay and sales incentives. The Executive Officer Defendants

and the Outside Director Defendants further aver that against this known risk of loss, that

Segerdahl was more profitable than any likely possible competitive buyer, and that these and

other business factors and market conditions made it unlikely that any competitor would bid



                                          Page 21 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 22 of 70 PageID #:94



a premium for Segerdahl, instead of using this as an opportunity to acquire Segerdahl’s

highly valuable confidential competitive information, and thereby devalue Segerdahl to

other, financial bidders.   The Executive Officer Defendants and the Outside Director

Defendants further aver that this decision was a reasonable and prudent exercise of business

judgment, made by those whose financial incentives were strongly aligned with the ESOP.

       49.    On December 1, 2016, Vergamini, the employee of JP Morgan advising the

Segerdahl Defendants on the transaction, led an information session with Schneider for many of

Segerdahl’s senior managers about the pending transaction with ICV Partners.

       ANSWER: Defendants admit that Jeff Vergamini led an information session on or

about December 1, 2016 for the purpose of discussing the ICV Purchase of Segerdahl. Except

as expressly admitted herein, defendants deny the allegations of paragraph 49 of the

Complaint.

       50.    At that information session, Vergamini stated that the total purchase price for the

ESOP’s shares in the ESOP Buyout, which Vergamini quoted as $265 million, would have been

much higher, even as high as $320 million, had Segerdahl been sold to a competitor.

       ANSWER: Defendants deny the allegations contained in paragraph 50 of Plaintiff’s

Complaint.

       51.    On several occasions, including during round table discussions with senior

management, Defendant Schneider stated that marketing efforts had focused on buyers—like ICV

Partners—that would allow management to remain in place, and that no attempt had been made to

market Segerdahl to any of Segerdahl’s competitors, who would have paid a much higher price.

       ANSWER: Defendants deny the allegations of paragraph 51 of the Complaint.




                                         Page 22 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 23 of 70 PageID #:95



       52.     Defendant Schneider also stated that they did not put out a deal book about the

potential sale to RR Donnelly, Quad or other competitors to see if those companies were interested

in making an offer for Segerdahl.

       ANSWER: Defendants admit that Segerdahl was not marketed to competitors,

including for the reasons stated in their Answer above. Except as expressly admitted herein,

Defendants deny the allegations of paragraph 52 of the Complaint.

       53.     After the ESOP Buyout, ICV Partners in fact retained Schneider and the great

majority of other Segerdahl insiders as CEO and management, and left them in control of

Segerdahl’s operations after the ESOP Buyout.

       ANSWER: Defendants admit that Mary Lee Schneider remained as CEO and

President of Segerdahl for a period of time after the sale to ICV Partners. Defendants also

aver that Bruce Rush continued his employment at Segerdahl for approximately two years

after the sale to ICV. Except as expressly admitted herein, Defendants deny the allegations

of paragraph 53 of the Complaint.

                                    Segerdahl’s Real Estate

       54.     In the ESOP Buyout, ICV Partners did not pay a price for the ESOP’s shares of

Segerdahl that adequately reflected the value of certain real estate owned by Segerdahl.

       ANSWER: Defendants deny the allegations contained in paragraph 54 of Plaintiff’s

Complaint. Further answering, Defendants aver that they knew of the potential for a sale-

leaseback transaction involving certain real property owned by Segerdahl, as this

transaction facilitated ensuring that ICV Partners paid the highest possible price for

Segerdahl. Defendants further aver that this real estate was part of the operating assets of

Segerdahl, managed by those whose financial incentives were strongly aligned with the



                                          Page 23 of 70
    Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 24 of 70 PageID #:96



ESOP to maximize its value in use and through any sale, and that they exercised their

reasonable and prudent business judgment in doing so. Further answering, Defendants also

aver that this real estate was part of the operating assets include in Segerdahl’s value

determined by the independent financial advisor to the independent trustee, GreatBanc,

which independent financial advisor further found the sale to be for fair market value and

financially fair to the ESOP.

       55.     Instead, ICV Partners was able to purchase Segerdahl, and thereby the real estate it

owned, at a lower price than it would have paid had the real estate been appropriately included in

the price of the company.

       ANSWER: Defendants deny the allegations contained in paragraph 55 of Plaintiff’s

Complaint.

       56.     By purchasing Segerdahl for a price that did not adequately reflect the realizable

cash value of Segerdahl’s real estate assets, ICV Partners was able to profit by, shortly after the

ESOP Buyout, selling the real estate that had belonged to Segerdahl and causing Segerdahl to lease

that property from the purchasers.

       ANSWER: Defendants deny the allegations contained in paragraph 56 of Plaintiff’s

Complaint.

       57.     ICV Partners, as such, underpaid for Segerdahl’s shares at the ESOP’s expense.

       ANSWER: Defendants deny the allegations contained in paragraph 57 of Plaintiff’s

Complaint.

       58.     During a meeting of Segerdahl executives in December of 2016, just a few days

prior to the ESOP Buyout, at which Vergamini and representatives of ICV Partners were present,

Plaintiff Rush heard one of the representatives of ICV Partners discussing the real estate aspects



                                           Page 24 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 25 of 70 PageID #:97



of the pending ESOP Buyout. Vergamini explained that the real estate portion of the transaction

represented a “$7 million arbitrage opportunity” for the buyer, who could immediately realize the

cash value of those properties through a sale-leaseback arrangement.

       ANSWER:       Defendants admit knowledge of the potential for a sale-leaseback

transaction involving the real property owned by Segerdahl. Defendants further aver that

the potential for this sale-leaseback transaction was discussed with ICV during negotiations

for the purchase of Segerdahl, and that Segerdahl used this potential value to negotiate the

final purchase price with ICV. Further answering, Defendants aver that this real estate was

part of the operating assets of Segerdahl, managed by those whose financial incentives were

strongly aligned with the ESOP to maximize its value in use and through any sale, and that

they exercised their reasonable and prudent business judgment in doing so. Further

answering, Defendants also aver that this real estate was part of the operating assets include

in Segerdahl’s value determined by the independent financial advisor to the independent

trustee, GreatBanc, which independent financial advisor further found the sale to be for fair

market value and financially fair to the ESOP. Except as expressly admitted herein,

Defendants deny the allegations of paragraph 58 of Plaintiff’s Complaint.

       59.     The two parcels of real estate involved were large industrial facilities owned by

Segerdahl. One of the properties is located at 1351 Wheeling Road, in Wheeling, Illinois (“1351

Wheeling”). The other property is located at 1900 S. 25th Avenue, in Broadview, Illinois (“1900

Broadview”).

       ANSWER: Defendants admit that there were two parcels of real estate involved in the

sale transaction, and that one of the properties is located at 1351 Wheeling Road, in

Wheeling, Illinois and the other property is located at 1900 S. 25th Avenue, in Broadview,



                                          Page 25 of 70
    Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 26 of 70 PageID #:98



Illinois. Except as expressly admitted herein, Defendants deny the allegations of paragraph 59

of Plaintiff’s Complaint.

       60.       1351 Wheeling serves, and has served, as Segerdahl’s corporate headquarters and

is Segerdahl’s largest manufacturing site by size and revenue. 1351 Wheeling has a clear height of

16 to 24 feet, 27 loading docks and 279 surface parking spaces. 1351 Wheeling houses nine

printing presses including a newly acquired printing press that prints or has printed advertising for

Costco of approximately 28 million pieces per month.

       ANSWER: Defendants admit the allegations contained in paragraph 60 of the

Complaint, other than to clarify that the “newly acquired printing press” is approximately

six years old.

       61.       1900 Broadview is Segerdahl’s second largest manufacturing site by size and revenue

and is located 12 miles from downtown Chicago. 1900 Broadview has clear heights of 14 to 23 feet,

11 loading docks and 195 surface parking spaces. 1900 Broadview houses eight printing presses as

well as a secured analytics server room which houses significant customer data.

       ANSWER: Defendants admit the allegations contained in paragraph 61 of the

Complaint.

       62.       And, in fact, just three months after the ESOP Buyout, on February 7, 2017,

Segerdahl did sell 1351 Wheeling and 1900 Broadview to AGNL Mail, LLC.

       ANSWER:          Defendants admit that on February 7, 2017, Segerdahl sold 1351

Wheeling and 1900 Broadview to AGNL Mail, LLC Except as expressly admitted herein,

defendants deny the allegations of paragraph 62 of the Complaint. Further answering,

Defendants aver that they knew of the potential for a sale-leaseback transaction involving




                                            Page 26 of 70
    Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 27 of 70 PageID #:99



certain real property owned by Segerdahl, as this transaction facilitated ensuring that ICV

Partners paid the highest possible price for Segerdahl.

       63.       Segerdahl entered into lease agreements with AGNL Mail, LLC for both properties

that same day.

       ANSWER: Defendants admit that Segerdahl entered into lease agreements with

AGNL Mail, LLC on February 7, 2017. Except as expressly admitted herein, defendants

deny the allegations of paragraph 63 of the Complaint.

       64.       1351 Wheeling and 1900 Broadview appraised on March 1, 2017 for $14.9 million

and $10.1 million, respectively (for a total of $25 million).

       ANSWER: Defendants admit 1351 Wheeling and 1900 Broadview appraised on

March 1, 2017 for $14.9 million and $10.1 million, respectively. Except as expressly admitted

herein, defendants deny the allegations of paragraph 64 of the Complaint.

       65.       On information and belief, the price ICV Partners paid for Segerdahl failed to

include a reasonable adjustment for the cash value of Segerdahl’s real estate.

       ANSWER: Defendants deny the allegations contained in paragraph 65 of Plaintiff’s

Complaint. Further answering, Defendants aver that they knew of the potential for a sale-

leaseback transaction involving certain real property owned by Segerdahl, as this

transaction facilitated ensuring that ICV Partners paid the highest possible price for

Segerdahl.

       66.       Thus when ICV Partners sold the real estate, it received millions of dollars for the

two properties that it should have paid, but did not pay, for the Segerdahl shares during the ESOP

Buyout.




                                            Page 27 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 28 of 70 PageID #:100



       ANSWER: Defendants deny the allegations contained in paragraph 66 of Plaintiff’s

Complaint. Further answering, Defendants aver that they knew of the potential for a sale-

leaseback transaction involving certain real property owned by Segerdahl, as this

transaction facilitated ensuring that ICV Partners paid the highest possible price for

Segerdahl.

       67.     On information and belief, the Board of Director Defendants, GreatBanc, and John

Does 1-10 were actually or constructively aware of ICV Partners’ plans to sell the real estate, and

were aware of the value of the real estate. Despite that awareness, the Board of Director Defendants,

GreatBanc, and John Does 1-10 took no action to ensure that ICV Partners paid a price for the

Segerdahl shares the appropriately reflected the value of Segerdahl’s real estate assets.

       ANSWER: Defendants deny the allegations contained in paragraph 67 of Plaintiff’s

Complaint. Further answering, Defendants aver that they knew of the potential for a sale-

leaseback transaction involving certain real property owned by Segerdahl, as this

transaction facilitated ensuring that ICV Partners paid the highest possible price for

Segerdahl.

                                  The Diverted Purchase Proceeds

       68.     As alleged above, Vergamini stated that the total purchase price for Segerdahl was

approximately $265 million.

       ANSWER: Defendants admit that the total purchase price ICV Partners paid for

Segerdahl was $265 million. Except as expressly admitted herein, defendants deny the

allegations of paragraph 68 of the Complaint.

       69.     According to the ESOP’s final Form 5500 annual report for 2016, the ESOP

received only approximately $151 million in the transaction.



                                             Page 28 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 29 of 70 PageID #:101



       ANSWER: Defendants admit that the ESOP received approximately $151 million in

this sale for ESOP stock and paying off ESOP notes. Except as expressly admitted herein,

defendants deny the allegations of paragraph 69 of the Complaint.

       70.     On information and belief, the Segerdahl Defendants used their control over

Segerdahl and the ESOP to wrongfully divert from the ESOP millions of dollars of the proceeds

of the ESOP Buyout paid by ICV Partners.

       ANSWER: Defendants deny the allegations contained in paragraph 70 of Plaintiff’s

Complaint.

       71.     This diversion of the ESOP’s assets came in the form of transaction bonuses paid

to the Segerdahl Defendants and Segerdahl insiders when the ESOP Buyout closed, as well as

payments to the Segerdahl Defendants and other insiders for stock appreciation rights that matured

in the event of a change in control.

       ANSWER: Defendants deny the allegations contained in paragraph 71 of Plaintiff’s

Complaint. Further answering, Defendants aver that a portion of the sales proceeds were

for stock appreciation rights and transaction bonuses that were structured to incentivize the

investment banker JP Morgan and Segerdahl’s officers, executives and directors to obtain

the highest possible price for Segerdahl in the sale of the company.

       Further answering, Defendants aver that Segerdahl’s senior leadership had a long

standing, successful practice of using their business judgment to award stock appreciation

rights to incentivize officers, executives and directors to grow the value of Segerdahl. During

the ESOP’s thirteen-year history, Segerdahl’s stock price grew 8,044% from $162.50 a share

when the ESOP acquired Segerdahl in 2003, to $13,072 a share by the time the ESOP sold

its shares to ICV Partners in December 2016. Segerdahl’s obligations on these stock



                                          Page 29 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 30 of 70 PageID #:102



appreciation rights existed before any buyer was found for Segerdahl, and include the

$1,809,142 paid to Plaintiff Bruce Rush for his stock appreciation rights.

                  DEFENDANTS’ FIDUCIARY STATUS UNDER ERISA

        72.   ERISA requires that every plan identify “one or more” “named fiduciaries” with

general responsibility for administering the plan. ERISA § 402(a)(1).

        ANSWER: Paragraph 72 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 72 of the Complaint and rely on the statutes and rules identified in

paragraph 72 to speak for themselves, including in relation to the rest of applicable ERISA

law, rather than on Plaintiff’s characterization thereof.

        73.   According to the Conformed Plan, Segerdahl’s Board of Directors created an “ESOP

Committee” and appointed the members of the ESOP Committee. Under the terms of the

Conformed Plan, the ESOP Committee was the plan administrator of the ESOP and the ESOP’s

named fiduciary, with general authority to carry out essentially all fiduciary functions for the

ESOP.

        ANSWER: Defendants admit that under the Conformed Plan Segerdahl’s Board of

Directors appoints an Administrator to administer the ESOP. Further answering, Defendants

aver that GreatBanc was delegated the exclusive authority on behalf of the ESOP to

determine whether to approve the sale. Except as expressly admitted herein, defendants deny

the allegations of paragraph 73 of the Complaint.

        74.   John Doe Defendants 1-10 include the members of Segerdahl’s ESOP Committee.

        ANSWER: Paragraph 74 sets forth allegations against otherwise-unidentified “Doe”

defendants, which does not require any response from Defendants.



                                          Page 30 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 31 of 70 PageID #:103



       75.     The Conformed Plan provided that “[i]n the event of a tender offer or other offer to

purchase shares of [Segerdahl] Stock held by the Trust, the Trustee shall tender or sell shares as it

is directed by the Administrator [the ESOP Committee], subject to the Trustee’s fiduciary duties

under ERISA.”

       ANSWER: Defendants admit that this section of the Conformed Plan is accurately

quoted, but deny that it applied to the ESOP Buyout. Further answering, Defendants aver

that GreatBanc was delegated the exclusive authority to decide whether to approve the ESOP

Buyout. Except as expressly admitted herein, defendants deny the allegations of paragraph

75 of the Complaint.

       76.     Thus the ESOP Committee and the Trustee GreatBanc both had express fiduciary

duties with respect to the ESOP Buyout. While the ESOP Committee had responsibility to direct

GreatBanc to accept or reject any tender offer, GreatBanc could only accept such a direction

consistent with its own ERISA fiduciary duties.

       ANSWER: Defendants deny the allegations contained in paragraph 76 of Plaintiff’s

Complaint.

       77.     ERISA also defines fiduciary status so that anyone is a fiduciary “to the extent”

they in fact perform a fiduciary function. See ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A). Thus

in addition to expressly designated fiduciaries, anyone is a fiduciary “to the extent” he “exercises

any discretionary authority or discretionary control respecting management of such plan” or

“exercises any authority or control respecting management or disposition of its assets” or “has any

discretionary authority or discretionary responsibility in the administration of such plan.” Id.

       ANSWER: Paragraph 77 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the



                                           Page 31 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 32 of 70 PageID #:104



allegations in paragraph 77 of the Complaint and rely on the statutes and rules identified in

paragraph 77 to speak for themselves, including in relation to the rest of applicable ERISA

law, rather than on Plaintiff’s characterization thereof.

       78.     The Seventh Circuit has applied a “consistently broad reading” to the functional

definition of fiduciary under ERISA. Baker v. Kingsley, 387 F.3d 649, 663–64 (7th Cir. 2004)).

       ANSWER: Paragraph 78 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 78 of the Complaint and rely on the case identified in paragraph 78

to speak for itself, including in relation to the rest of applicable ERISA law, rather than on

Plaintiff’s characterization thereof.

       79.     In particular, appointing another ERISA fiduciary is itself a fiduciary function, and

carries with it fiduciary duties to prudently and loyalty appoint, monitor the performance of, and,

if necessary, remove an appointee. Leigh v. Engle, 727 F.2d 113, 133 (7th Cir. 1984) (“selecting

and retaining plan administrators” is an ERISA fiduciary function).

       ANSWER: Paragraph 79 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 79 of the Complaint and rely on the case identified in paragraph 79

to speak for itself, including in relation to the rest of applicable ERISA law, rather than on

Plaintiff’s characterization thereof.

       80.     Here, Schneider and Joutras effectively exercised complete control over Segerdahl

and the ESOP, including appointments to the Board of Directors and ESOP Committee. Schneider

and Joutras used that control to ensure that the Board of Directors and ESOP Committee included

only members who were primarily loyal to Schneider and Joutras, not the ESOP.



                                           Page 32 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 33 of 70 PageID #:105



       ANSWER: Defendants deny the allegations contained in paragraph 80 of Plaintiff’s

Complaint.

       81.    Schneider and Joutras are also ERISA fiduciaries by virtue of their appointment

and effective control over the ESOP’s other fiduciaries, including the Board of Directors, ESOP

Committee and Trustee. Schneider and Joutras are also fiduciaries by virtue of their control over

Segerdahl itself, which was a plan asset of the ESOP.

       ANSWER: Defendants deny the allegations contained in paragraph 81 of Plaintiff’s

Complaint. Further answering, paragraph 81 of the Complaint also states argument and

conclusions of law to which no response is required. If, however, a response is required,

Defendants deny the allegations in paragraph 81 of the Complaint and rely on the law

referred to in paragraph 81 to speak for itself, including in relation to the rest of applicable

ERISA law, rather than on Plaintiff’s characterization thereof. Further answering,

Segerdahl is an operating company that is not a plan asset of the ESOP.

       82.    The Board of Directors Defendants, in turn, are fiduciaries because they had formal

authority under the Plan to appoint the ESOP’s Trustee as well as the members of the ESOP

Committee, and thus had fiduciary duties with respect to those appoints, duties to monitor the

performance of the Trustee and the ESOP Committee members and duties to remove the Trustee

and ESOP Committee members if they failed to fulfill their fiduciary duties.

       ANSWER: Defendants admit that under the Conformed Plan Segerdahl’s Board of

Directors appoints the trustee as well as the Administrator. Paragraph 82 of the Complaint

otherwise states argument and conclusions of law to which no response is required. If,

however, a response is required, Defendants deny the allegations in paragraph 82 of the

Complaint and rely on the statutes and rules referred to in paragraph 82 to speak for



                                          Page 33 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 34 of 70 PageID #:106



themselves, including in relation to the rest of applicable ERISA law, rather than on

Plaintiff’s characterization thereof.

                                 ERISA’S FIDUCIARY DUTIES

        83.     ERISA §§ 404(a)(1)(A) and (B), 29 U.S.C. §§ 1104(a)(1)(A) and (B), provides, in

pertinent part, that a fiduciary shall discharge his duties with respect to a plan solely in the interest

of the participants and beneficiaries, for the exclusive purpose of providing benefits to participants

and their beneficiaries, and with the care, skill, prudence, and diligence under the circumstances

then prevailing that a prudent man acting in a like capacity and familiar with such matters would

use in the conduct of an enterprise of a like character and with like aims.

        ANSWER: Paragraph 83 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 83 of the Complaint and rely on the statutes and rules identified in

paragraph 83 to speak for themselves, including in relation to the rest of applicable ERISA

law, rather than on Plaintiff’s characterization thereof.

        84.     These fiduciary duties under ERISA §§ 404(a)(1)(A) and (B) are referred to as the

duties of loyalty, exclusive purpose and prudence.

        ANSWER: Paragraph 84 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 84 of the Complaint and rely on the statutes and rules identified in

paragraph 84 to speak for themselves, including in relation to the rest of applicable ERISA

law, rather than on Plaintiff’s characterization thereof.

        85.     “[T]he duties charged to an ERISA fiduciary are ‘the highest known to the law.’”

George v. Kraft Foods Glob., Inc., 814 F. Supp. 2d 832, 852 (N.D. Ill. 2011). ERISA’s duty of



                                             Page 34 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 35 of 70 PageID #:107



prudence “is not that of a prudent layperson but rather that of a prudent fiduciary with experience

dealing with a similar enterprise.” Whitfield v. Cohen, 682 F. Supp. 188, 194 (S.D.N.Y. 1988). Put

another way, ERISA fiduciaries must “act in good faith as an objectively prudent fiduciary would

act, not simply as a prudent layperson would act.” Chesemore v. All. Holdings, Inc., 886 F. Supp. 2d

1007, 1041 (W.D. Wis. 2012), aff'd 829 F.3d 803 (7th Cir. 2016).

       ANSWER: Paragraph 85 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 85 of the Complaint and rely on the cases identified in paragraph

85 to speak for themselves, including in relation to the rest of applicable ERISA law, rather

than on Plaintiff’s characterization thereof.

       86.     ERISA’s fiduciary duties entail, among other things:

               a. The duty to conduct an independent and thorough investigation into, and to

               continually monitor the merits of all the investment alternatives of a plan;

               b. The duty to avoid conflicts of interest and to resolve them promptly when they

               occur. A fiduciary must always administer a plan with an “eye single” to the

               interests of the participants and beneficiaries, regardless of the interests of the

               fiduciaries themselves or the plan sponsor; and

               c. The duty to disclose and inform, which encompasses: (1) a negative duty not to

               misinform; (2) an affirmative duty to inform when the fiduciary knows or should

               know that silence might be harmful; and (3) a duty to convey complete and accurate

               information material to the circumstances of participants and beneficiaries.

       ANSWER: Paragraph 86 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the



                                           Page 35 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 36 of 70 PageID #:108



allegations in paragraph 86 of the Complaint and rely on the statutes and rules identified in

paragraph 86 to speak for themselves, including in relation to the rest of applicable ERISA

law, rather than on Plaintiff’s characterization thereof.

       87.       According to Department of Labor (“DOL”) regulations and case law interpreting

these statutory provisions, in order to comply with the prudence requirement under ERISA

§404(a), a fiduciary must show that: (a) he has given appropriate consideration to those facts and

circumstances that, given the scope of such fiduciary’s investment duties, the fiduciary knows or

should know are relevant to the particular investment or investment course of action involved,

including the role the investment or investment course of action plays in that portion of the plan’s

investment portfolio with respect to which the fiduciary has investment duties; and (b) he has acted

accordingly.

       ANSWER: Paragraph 87 of the Complaint states argument and conclusions of law to

which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 87 of the Complaint and rely on the statutes and rules identified in

paragraph 87 to speak for themselves, including in relation to the rest of applicable ERISA

law, rather than on Plaintiff’s characterization thereof.

        88.      Again, according to DOL regulations, “appropriate consideration” in this context

includes, but is not necessarily limited to:

              o A determination by the fiduciary that the particular investment or investment course

                 of action is reasonably designed, as part of the portfolio (or, where applicable, that

                 portion of the plan portfolio with respect to which the fiduciary has investment

                 duties), to further the purposes of the plan, taking into consideration the risk of loss




                                               Page 36 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 37 of 70 PageID #:109



                and the opportunity for gain (or other return) associated with the investment or

                investment course of action; and

             o Consideration of the following factors as they relate to such portion of the portfolio:

                     The composition of the portfolio with regard to diversification;

                     The liquidity and current return of the portfolio relative to the anticipated

                        cash flow requirements of the plan; and

                     The projected return of the portfolio relative to the funding objectives of the

                        plan.

       ANSWER: Paragraph 88 of the Complaint states argument and conclusions of law to

which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 88 of the Complaint and rely on the statutes and rules identified in

paragraph 88 to speak for themselves, including in relation to the rest of applicable ERISA

law, rather than on Plaintiff’s characterization thereof.

       89.      A fiduciary that undertakes to sell plan assets is bound by the duties of prudence

and loyalty when they do so. A prudent and loyal fiduciary with experience selling large private

companies would make sure that they identified and solicited offers from all types of potential

buyers, including competitors.

       ANSWER: Paragraph 89 of the Complaint states argument and conclusions of law to

which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 89 of the Complaint and rely on the law referred to in paragraph

92 to speak for itself, including in relation to the rest of applicable ERISA law, rather than

on Plaintiff’s characterization thereof.




                                             Page 37 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 38 of 70 PageID #:110



       90.     ERISA § 405 renders Plan fiduciaries liable for the breaches of other fiduciaries

under certain circumstances, such as when a fiduciary knowingly participates in or conceals the

breach of another fiduciary, if the fiduciary’s own breach enables the breach by the other fiduciary,

or if the fiduciary is aware of the other fiduciary’s breach yet makes no reasonable effort to correct

the breach.

       ANSWER: Paragraph 90 of the Complaint states argument and conclusions of law to

which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 90 of the Complaint and rely on the statutes and rules identified in

paragraph 90 to speak for themselves, including in relation to the rest of applicable ERISA

law, rather than on Plaintiff’s characterization thereof.

       91.     ERISA § 406 prohibits Plan fiduciaries from entering into transactions between the

plan and a party in interest or from entering into various transactions involving the plan and a

fiduciary that directly involve, or raise a heightened risk of, self-dealing by the plan’s fiduciary.

       ANSWER: Paragraph 91 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 91 of the Complaint and rely on the statutes and rules identified in

paragraph 91 to speak for themselves, including in relation to the rest of applicable ERISA

law, rather than on Plaintiff’s characterization thereof.

        92.    ERISA § 206(d)(4) provides that courts may order an offset of all or part of a

participant’s benefits against the amount the participant is ordered or required to pay to the plan,

if, among other things, the participant breached his ERISA fiduciary duties.

       ANSWER: Paragraph 92 of the Complaint states argument and conclusions of law to

which no response is required. If, however, a response is required, Defendants deny the



                                             Page 38 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 39 of 70 PageID #:111



allegations in paragraph 92 of the Complaint and rely on the statutes and rules identified in

paragraph 92 to speak for themselves, including in relation to the rest of applicable ERISA

law, rather than on Plaintiff’s characterization thereof.

                              CLASS ACTION ALLEGATIONS

        93.    ERISA § 502(a)(2), 29 U.S.C. § 1132(a)(2), authorizes any participant or

beneficiary of a retirement plan to bring an action individually on behalf of that plan to enforce a

breaching fiduciary’s liability to the plan under 29 U.S.C. § 1109(a). Such claims are brought “in

a representative capacity on behalf of the plan as a whole.” Massachusetts Mut. Life Ins. Co. v.

Russell, 473 U.S. 134, 142 (1985).

       ANSWER: Paragraph 93 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 93 of the Complaint and rely on the statutes and rules identified in

paragraph 93 to speak for themselves, including in relation to the rest of applicable ERISA

law, rather than on Plaintiff’s characterization thereof.

       94.     The claims set forth in this action meet the requirements of Rule 23, and class

certification would be appropriate with respect to the following class (the “Class”):

               All participants in and beneficiaries of the Segerdahl Corporation Employee Stock

               Ownership Plan at the time the ESOP was terminated, with the exception of

               Defendants in this action and their beneficiaries.

       ANSWER: Paragraph 94 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 94 of the Complaint and rely on the law identified in paragraph 94

to speak for itself, including in relation to the rest of the applicable federal procedural and



                                           Page 39 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 40 of 70 PageID #:112



ERISA law, rather than on Plaintiff’s characterization thereof.                Further answering,

Defendants aver that Plaintiff and the putative class he purports to represent suffered no

harm and are not entitled to any relief.

        95.      The Class includes at least 400 participants in the ESOP, and is therefore so

numerous that joinder of all class members would be impracticable.

       ANSWER: Defendants admit that the ESOP had at least 400 participants. Paragraph

95 of the Complaint otherwise states argument and conclusions of law to which no response

is required. If, however, a response is required, Defendants deny the allegations in paragraph

95 of the Complaint and rely on the law identified in paragraph 95 to speak for itself,

including in relation to the rest of the applicable federal procedural and ERISA law, rather

than on Plaintiff’s characterization thereof.         Further answering, Defendants aver that

Plaintiff and the putative class he purports to represent suffered no harm and are not entitled

to any relief.

        96.      There are numerous questions of law and fact common to the Class because the

claims asserted herein arise out of a singular course of common conduct by Defendants that

affected all class members through their participation in the ESOP in precisely the same way, in

violation of precisely the same legal duties. Common questions of law and fact include the

following:

             a. whether Defendants GreatBanc, John Does 1-10 or the Board of Directors

                 Defendants breached their fiduciary duties with respect to the ESOP Buyout;

             b. whether Defendants Schneider and Joutras were fiduciaries with respect to the

                 Plan and if so, whether they breached their fiduciary duties or engaged in self-

                 dealing prohibited transactions;



                                             Page 40 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 41 of 70 PageID #:113



             c. whether Defendants GreatBanc, the Board of Directors Defendants, John Does

                110, Schneider or Joutras breached their duties as cofiduciaries; and

             d. whether Defendants Schneider or Joutras knowingly participated in and benefitted

                from the ESOP Buyout and the other misconduct described above, and, if so,

                whether they are subject to equitable remedies for such conduct.

       ANSWER: Paragraph 96 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 96 of the Complaint and rely on the law identified in paragraph 96

to speak for itself, including in relation to the rest of the applicable federal procedural and

ERISA law, rather than on Plaintiff’s characterization thereof.              Further answering,

Defendants aver that Plaintiff and the putative class he purports to represent suffered no

harm and are not entitled to any relief.

       97.      Mr. Rush’s claims are typical of the claims of the Class because Mr. Rush was an

ESOP participant who received less than adequate consideration for the shares of Segerdahl in his

ESOP account as a result of the ESOP Buyout and the other misconduct described herein in

precisely the same way that all other Class members received less than adequate consideration for

the shares of Segerdahl in their ESOP accounts as a result of the ESOP Buyout and the other

misconduct described herein.

       ANSWER: Paragraph 97 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 97 of the Complaint other than to admit that Plaintiff Rush was a

participant in the ESOP, and rely on the law identified in paragraph 97 to speak for itself,

including in relation to the rest of the applicable federal procedural and ERISA law, rather



                                           Page 41 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 42 of 70 PageID #:114



than on Plaintiff’s characterization thereof.        Further answering, Defendants aver that

Plaintiff and the putative class he purports to represent suffered no harm and are not entitled

to any relief.

         98.     Mr. Rush is an adequate representative of the Class because he is a participant in

the ESOP who received less than adequate consideration for the shares of Segerdahl in his ESOP

account as a result of the ESOP Buyout and the other misconduct described herein; has no interest

that conflicts with other members of the proposed Class; is committed to the vigorous

representation of the Class; and has engaged experienced and competent attorneys to represent the

Class.

         ANSWER: Paragraph 98 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 98 of the Complaint other than to admit that Plaintiff Rush was a

participant in the ESOP, and rely on the law identified in paragraph 98 to speak for itself,

including in relation to the rest of the applicable federal procedural and ERISA law, rather

than on Plaintiff’s characterization thereof.        Further answering, Defendants aver that

Plaintiff and the putative class he purports to represent suffered no harm and are not entitled

to any relief.

         99.     Certification of the claims asserted herein would be appropriate under Rule

23(b)(1)(A) or (B). Prosecution of separate actions by the ESOP participants for the breaches of

fiduciary duty and prohibited transactions described herein would create the risk of inconsistent or

varying adjudications that would establish incompatible standards of conduct. In addition, an

adjudication of the claims asserted herein by any ESOP participant would, as a practical matter,

be dispositive of the interests of all other ESOP participants. As this Court has recognized several



                                            Page 42 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 43 of 70 PageID #:115



times, “[b]ecause of ERISA’s distinctive ‘representative capacity’ and remedial provisions,

ERISA litigation of this nature presents a paradigmatic example of a [Rule 23](b)(1) class.” Neil

v. Zell, 275 F.R.D. 256, 267 (N.D. Ill. 2011).

       ANSWER: Paragraph 99 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 99 of the Complaint and rely on the law identified in paragraph 99

to speak for itself, including in relation to the rest of the applicable federal procedural and

ERISA law, rather than on Plaintiff’s characterization thereof.               Further answering,

Defendants aver that Plaintiff and the putative class he purports to represent suffered no

harm and are not entitled to any relief.

       100.    Alternatively, this action should be certified as a class under Rule 23(b)(3) if it is

not certified under Rule 23(b)(1)(A) or (B). A class action is the superior method for the fair and

efficient adjudication of this controversy because common questions of law and fact predominate

over questions affecting only individual class members, and because, in light of the representative

nature of the claims at issue, a class action would be superior to other available methods for fairly

and efficiently adjudicating the controversy.

       ANSWER: Paragraph 100 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 100 of the Complaint and rely on the law identified in paragraph

100 to speak for itself, including in relation to the rest of the applicable federal procedural

and ERISA law, rather than on Plaintiff’s characterization thereof. Further answering,

Defendants aver that Plaintiff and the putative class he purports to represent suffered no

harm and are not entitled to any relief.



                                           Page 43 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 44 of 70 PageID #:116



        101.     Mr. Rush’s counsel will fairly and adequately represent the interests of the Class

and is best able to represent the interests of the Class under Rule 23(g).

        ANSWER: Paragraph 101 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 101 of the Complaint and rely on the law identified in paragraph

101 to speak for itself, including in relation to the rest of the applicable federal procedural

and ERISA law, rather than on Plaintiff’s characterization thereof. Further answering,

Defendants aver that Plaintiff and the putative class he purports to represent suffered no

harm and are not entitled to any relief.

                                          COUNT I
                                  Breach of Fiduciary Duty
                           ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1)
            Defendants GreatBanc, Board of Directors Defendants and John Does 1-10

        102.     Plaintiff repeats and realleges each of the allegations in the foregoing paragraphs

as if fully set forth herein.

        ANSWER: Defendants reassert their responses to paragraphs 1 through 101 above

and incorporate the same as if fully set forth herein, and further incorporate their

affirmative defenses in response thereto.

        103.     ERISA § 404, 29 U.S.C. §1104, requires ERISA fiduciaries to perform their

fiduciary duties and responsibilities prudently, as would an experienced ERISA fiduciary, and

loyally, exclusively in the interest of the plan and its participants for the purpose of providing

benefits.

        ANSWER: Paragraph 103 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 103 of the Complaint and rely on the law identified in paragraph


                                            Page 44 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 45 of 70 PageID #:117



103 to speak for itself, including in relation to the rest of the applicable ERISA law, rather

than on Plaintiff’s characterization thereof.        Further answering, Defendants aver that

Plaintiff and the putative class he purports to represent suffered no harm and are not entitled

to any relief.

       104.      As alleged above, Defendants GreatBanc, the Board of Directors Defendants, and

John Does 1-10 were express or de facto fiduciaries for the ESOP.

       ANSWER: Paragraph 104 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants admit that

GreatBanc was a fiduciary with the authority to decide whether to approve the ESOP

Buyout, but otherwise deny the allegations in paragraph 104 of the Complaint and rely on

the law identified in paragraph 104 to speak for itself, including in relation to the rest of the

applicable ERISA law, rather than on Plaintiff’s characterization thereof.                   Further

answering, Defendants aver that Plaintiff and the putative class he purports to represent

suffered no harm and are not entitled to any relief.

       105.      As fiduciaries for the ESOP, Defendants GreatBanc and John Does 1-10 failed to

prudently and loyally fulfill their fiduciary duties when, acting in a fiduciary capacity on behalf of

the ESOP, they approved the ESOP Buyout despite actual or constructive knowledge that the sale

process leading to the ESOP Buyout was flawed for at least the following reasons:

           a. they knew or should have known that the Segerdahl Defendants had focused on a

                 sale to a buyer that would preserve management, including Schneider and other

                 insiders, and that the Segerdahl Defendants did not market Segerdahl to other

                 potential buyers, including competitors, who would have paid more but would

                 likely have replaced management;



                                            Page 45 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 46 of 70 PageID #:118



             b. they knew or should have known that a significant portion of the purchase price

                 paid by ICV Partners was being diverted away from the ESOP to the Segerdahl

                 Defendants and other Segerdahl insiders;

             c. they knew or should have known that the price the ESOP received for its Segerdahl

                 shares in the ESOP Buyout did not take into account the immediately realizable fair

                 market value of Segerdahl’s real estate assets; and

             d. they knew or should have known that the Segerdahl Defendants planned to divert a

                 significant portion of purchase price paid by ICV Partners away from the ESOP.

          ANSWER: Paragraph 105 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 105 of the Complaint, including any embedded factual assumptions

for the reasons stated earlier in the Answer, and rely on the law identified in paragraph 105

to speak for itself, including in relation to the rest of the applicable ERISA law, rather than

on Plaintiff’s characterization thereof. Further answering, Defendants aver that Plaintiff

and the putative class he purports to represent suffered no harm and are not entitled to any

relief.

          106.   As alleged above, as fiduciaries of the ESOP, Defendants GreatBanc and John Does

1-10 failed to ensure that the ESOP received the fair market value of its shares. Fair market value

measures what a hypothetical willing buyer would pay to a hypothetical willing seller, when

neither party is under any compulsion to buy or sell. Determining fair market value requires

considering the highest and best use of the asset in question, which requires evaluating the

characteristics of likely potential buyers, and should take into account the population of potential

willing buyers. That includes buyers who, for a variety of reasons, might want to pay more than



                                            Page 46 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 47 of 70 PageID #:119



others. This certainly requires evaluating the characteristics of types of likely potential willing

buyers. Determining fair market value in the context of the ESOP Buyout was especially

important, because all of the ESOP’s assets were to be liquidated in that transaction, and the ESOP

was permanently giving up its stake in Segerdahl. Because other types of buyers, such as

competitors, would have paid a higher price for the ESOP’s shares than did ICV Partners, the fair

market value of the ESOP’s shares was higher than what ICV Partners would have paid. On

information and belief, Defendants GreatBanc and John Does 1-10 relied on a valuation of the

ESOP in approving the transaction that failed to consider the characteristics of likely potential

buyers, including operating companies like competitors, and failed to consider what those likely

potential buyers would have paid. Defendants GreatBanc and John Does 1-10 knew or should

have known that the valuation failed to take that higher potential price into account, and knew or

should have known that the valuation failed to represent the fair market value of the ESOP’s

shares for that reason. In the case of the ESOP Buyout that obligation was especially important,

because it represented a sale of 100% of the ESOP’s Segerdahl shares.

          ANSWER: Paragraph 106 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 106 of the Complaint, including any embedded factual assumptions

for the reasons stated earlier in the Answer, and rely on the law identified in paragraph 106

to speak for itself, including in relation to the rest of the applicable ERISA law, rather than

on Plaintiff’s characterization thereof. Further answering, Defendants aver that Plaintiff

and the putative class he purports to represent suffered no harm and are not entitled to any

relief.




                                          Page 47 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 48 of 70 PageID #:120



          107.   In addition, as fiduciaries for the ESOP, Defendants GreatBanc and John Does 110

failed to prudently and loyally fulfill their fiduciary duties when they failed to act to protect the

ESOP’s interests when the Segerdahl Defendants diverted millions of dollars of the purchase proceeds

in the ESOP Buyout away from the ESOP and to themselves and other Segerdahl insiders.

          ANSWER: Paragraph 107 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 107 of the Complaint, including any embedded factual assumptions

for the reasons stated earlier in the Answer, and rely on the law identified in paragraph 107

to speak for itself, including in relation to the rest of the applicable ERISA law, rather than

on Plaintiff’s characterization thereof. Further answering, Defendants aver that Plaintiff

and the putative class he purports to represent suffered no harm and are not entitled to any

relief.

          108.   The Board of Directors Defendants violated their duties of prudence and loyalty

when they appointed and failed to monitor or remove Defendants GreatBanc and John Does 1-10,

even though the Board of Directors Defendants knew or should have known that Defendants

GreatBanc and John Does 1-10 were preparing to and in fact did approve the ESOP Buyout even

though the ESOP Buyout was not fair to the ESOP.

          ANSWER: Paragraph 108 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 108 of the Complaint, including any embedded factual assumptions

for the reasons stated earlier in the Answer, and rely on the law identified in paragraph 108

to speak for itself, including in relation to the rest of the applicable ERISA law, rather than

on Plaintiff’s characterization thereof. Further answering, Defendants aver that Plaintiff



                                           Page 48 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 49 of 70 PageID #:121



and the putative class he purports to represent suffered no harm and are not entitled to any

relief.

          109.   Any of these fiduciaries could, and should, have taken any number of actions to

protect the ESOP’s interests, but they did not. For example, a fiduciary uncertain of the proper

course to take and confronted by a situation involving conflicts of interest—as was the case with

the ESOP Buyout—could have come to court and obtained direction from the court as the

appropriate course of action to protect the ESOP.

          ANSWER: Paragraph 109 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 109 of the Complaint, including any embedded factual assumptions

for the reasons stated earlier in the Answer, and rely on the law identified in paragraph 109

to speak for itself, including in relation to the rest of the applicable ERISA law, rather than

on Plaintiff’s characterization thereof. Further answering, Defendants aver that Plaintiff

and the putative class he purports to represent suffered no harm and are not entitled to any

relief.

          110.   But Defendants GreatBanc, John Does 1-10 and the Board of Directors Defendants

did not take action to protect the ESOP, and instead allowed the ESOP Buyout to close despite

their actual or constructive knowledge of the flawed process leading to the ESOP Buyout described

above.

          ANSWER: Paragraph 110 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 110 of the Complaint, including any embedded factual assumptions

for the reasons stated earlier in the Answer, and rely on the law identified in paragraph 110



                                           Page 49 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 50 of 70 PageID #:122



to speak for itself, including in relation to the rest of the applicable ERISA law, rather than

on Plaintiff’s characterization thereof. Further answering, Defendants aver that Plaintiff

and the putative class he purports to represent suffered no harm and are not entitled to any

relief.

          111.   These actions, and failures to act, violated the duties of prudence and loyalty

contained in ERISA § 404(a).

          ANSWER: Paragraph 111 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 111 of the Complaint, including any embedded factual assumptions

for the reasons stated earlier in the Answer, and rely on the law identified in paragraph 111

to speak for itself, including in relation to the rest of the applicable ERISA law, rather than

on Plaintiff’s characterization thereof. Further answering, Defendants aver that Plaintiff

and the putative class he purports to represent suffered no harm and are not entitled to any

relief.

          112.   Under ERISA § 409(a), 29 U.S.C. § 1109(a), a fiduciary that violates any of

ERISA’s duties, including ERISA § 404(a), must “make good” to the plan the losses to the plan

resulting from its violations, and is “subject to such other equitable or remedial relief as the court

may deem appropriate.”

          ANSWER: Paragraph 112 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 112 of the Complaint, and rely on the law identified in paragraph

112 to speak for itself, including in relation to the rest of the applicable ERISA law, rather

than on Plaintiff’s characterization thereof.        Further answering, Defendants aver that



                                            Page 50 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 51 of 70 PageID #:123



Plaintiff and the putative class he purports to represent suffered no harm and are not entitled

to any relief.

          113.   Thus, under ERISA §§ 502(a)(2) and 409(a), 29 U.S.C. §§ 1132(a)(2) and 1109(a),

Defendants GreatBanc, John Does 1-10 and the Board of Directors Defendants are liable, in an

amount to be determined at trial, for the losses to the Plan caused by their violations of ERISA

§ 404(a), and are “subject to such other equitable or remedial relief” as the Court “may deem

appropriate.”

          ANSWER: Paragraph 113 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 113 of the Complaint, including any embedded factual assumptions

for the reasons stated earlier in the Answer, and rely on the law identified in paragraph 113

to speak for itself, including in relation to the rest of the applicable ERISA law, rather than

on Plaintiff’s characterization thereof. Further answering, Defendants aver that Plaintiff

and the putative class he purports to represent suffered no harm and are not entitled to any

relief.

          114.   Under ERISA § 502(a)(3), Defendants GreatBanc, John Does 1-10 and the Board

of Directors Defendants are also subject to appropriate equitable relief including, but not limited

to, constructive trust and equitable surcharge.

          ANSWER: Paragraph 114 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 114 of the Complaint, including any embedded factual assumptions

for the reasons stated earlier in the Answer, and rely on the law identified in paragraph 114

to speak for itself, including in relation to the rest of the applicable ERISA law, rather than



                                           Page 51 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 52 of 70 PageID #:124



on Plaintiff’s characterization thereof. Further answering, Defendants aver that Plaintiff

and the putative class he purports to represent suffered no harm and are not entitled to any

relief.

                                           COUNT II
                      Breach of Fiduciary Duty and Prohibited Transaction
                           ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1)
                              ERISA § 406(b), 29 U.S.C § 1106(b)
                               Defendants Schneider and Joutras

          115.   Plaintiff repeats and realleges each of the allegations in the foregoing paragraphs

as if fully set forth herein.

          ANSWER: Defendants reassert their responses to paragraphs 1 through 114 above

and incorporate the same as if fully set forth herein, and further incorporate their

affirmative defenses in response thereto.

          116.   ERISA § 404, 29 U.S.C. §1104, requires ERISA fiduciaries to perform their

fiduciary duties and responsibilities prudently, as would an experienced ERISA fiduciary, and

loyally, exclusively in the interest of the plan and its participants for the purpose of providing

benefits.

          ANSWER: Paragraph 116 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 116 of the Complaint, and rely on the law identified in paragraph

116 to speak for itself, including in relation to the rest of the applicable ERISA law, rather

than on Plaintiff’s characterization thereof.        Further answering, Defendants aver that

Plaintiff and the putative class he purports to represent suffered no harm and are not entitled

to any relief.




                                            Page 52 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 53 of 70 PageID #:125



          117.   ERISA § 406(b)(1) prohibits plan fiduciaries from “deal[ing] with the assets of the

plan in [their] own interest or for [their] own account.”

          ANSWER: Paragraph 117 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 117 of the Complaint, and rely on the law identified in paragraph

117 to speak for itself, including in relation to the rest of the applicable ERISA law, rather

than on Plaintiff’s characterization thereof.         Further answering, Defendants aver that

Plaintiff and the putative class he purports to represent suffered no harm and are not entitled

to any relief.

          118.   As alleged above, Defendants Schneider and Joutras were de facto fiduciaries for

the ESOP by virtue of the control they exercised over the ESOP and its assets.

          ANSWER: Paragraph 118 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 118 of the Complaint, including any embedded factual assumptions

for the reasons stated earlier in the Answer, and rely on the law identified in paragraph 118

to speak for itself, including in relation to the rest of the applicable ERISA law, rather than

on Plaintiff’s characterization thereof. Further answering, Defendants aver that Plaintiff

and the putative class he purports to represent suffered no harm and are not entitled to any

relief.

          119.   As fiduciaries for the ESOP, Defendants Schneider and Joutras used their control over

the ESOP to influence the terms of the ESOP Buyout and preceding sales process and to cause the

ESOP to engage in the ESOP Buyout despite the fact that the ESOP Buyout was the result of a

flawed sale process and was not in the ESOP’s best interests.



                                             Page 53 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 54 of 70 PageID #:126



          ANSWER: Paragraph 119 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 119 of the Complaint, including any embedded factual assumptions

for the reasons stated earlier in the Answer, and rely on the law identified in paragraph 119

to speak for itself, including in relation to the rest of the applicable ERISA law, rather than

on Plaintiff’s characterization thereof. Further answering, Defendants aver that Plaintiff

and the putative class he purports to represent suffered no harm and are not entitled to any

relief.

          120.   In addition, Defendants Schneider and Joutras used their control over the ESOP and

Segerdahl to divert millions of dollars of the sale proceeds away from the ESOP and to themselves

and other Segerdahl insiders, and used their control over the ESOP and Segerdahl to prevent the

ESOP from protecting its rights as a shareholder of Segerdahl.

          ANSWER: Paragraph 120 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 120 of the Complaint, including any embedded factual assumptions

for the reasons stated earlier in the Answer, and rely on the law identified in paragraph 120

to speak for itself, including in relation to the rest of the applicable ERISA law, rather than

on Plaintiff’s characterization thereof. Further answering, Defendants aver that Plaintiff

and the putative class he purports to represent suffered no harm and are not entitled to any

relief.

          121.   This misconduct violated the duties of prudence and loyalty contained in ERISA §

404(a), and the prohibition on self-dealing with plan assets set forth in ERISA § 406(b)(1).




                                            Page 54 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 55 of 70 PageID #:127



          ANSWER: Paragraph 121 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 121 of the Complaint, including any embedded factual assumptions

for the reasons stated earlier in the Answer, and rely on the law identified in paragraph 121

to speak for itself, including in relation to the rest of the applicable ERISA law, rather than

on Plaintiff’s characterization thereof. Further answering, Defendants aver that Plaintiff

and the putative class he purports to represent suffered no harm and are not entitled to any

relief.

          122.   Under ERISA § 409(a), 29 U.S.C. § 1109(a), a fiduciary that violates any of

ERISA’s duties, including ERISA § 404(a) or ERISA § 406(b)(1), must “make good” to the plan

the losses to the plan resulting from its violations, and is “subject to such other equitable or

remedial relief as the court may deem appropriate.”

          ANSWER: Paragraph 122 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 122 of the Complaint, and rely on the law identified in paragraph

122 to speak for itself, including in relation to the rest of the applicable ERISA law, rather

than on Plaintiff’s characterization thereof.       Further answering, Defendants aver that

Plaintiff and the putative class he purports to represent suffered no harm and are not entitled

to any relief.

          123.   Thus, under ERISA §§ 502(a)(2) and 409(a), 29 U.S.C. §§ 1132(a)(2) and 1109(a),

Defendants Schneider and Joutras are liable, in an amount to be determined at trial, for the losses

to the Plan caused by their violations of ERISA § 404(a) and ERISA § 406(b)(1), and are “subject

to such other equitable or remedial relief” as the Court “may deem appropriate.”



                                           Page 55 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 56 of 70 PageID #:128



          ANSWER: Paragraph 123 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 123 of the Complaint, including any embedded factual assumptions

for the reasons stated earlier in the Answer, and rely on the law identified in paragraph 123

to speak for itself, including in relation to the rest of the applicable ERISA law, rather than

on Plaintiff’s characterization thereof. Further answering, Defendants aver that Plaintiff

and the putative class he purports to represent suffered no harm and are not entitled to any

relief.

          124.   Under ERISA § 502(a)(3), Defendants Schneider and Joutras are also subject to

appropriate equitable relief including, but not limited to, constructive trust and equitable surcharge.

          ANSWER: Paragraph 124 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 124 of the Complaint, including any embedded factual assumptions

for the reasons stated earlier in the Answer, and rely on the law identified in paragraph 124

to speak for itself, including in relation to the rest of the applicable ERISA law, rather than

on Plaintiff’s characterization thereof. Further answering, Defendants aver that Plaintiff

and the putative class he purports to represent suffered no harm and are not entitled to any

relief.

                                     COUNT III
                            Breach of Co-Fiduciary Duty
                   ERISA § 405(a)(1)-(3), 29 U.S.C. § 1105(a)(1)-(3)
  Defendants GreatBanc, Board of Directors Defendants, John Does 1-10, Schneider and
                                       Joutras

          125.   Plaintiff repeats and realleges each of the allegations in the foregoing paragraphs

as if fully set forth herein.



                                            Page 56 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 57 of 70 PageID #:129



       ANSWER: Defendants reassert their responses to paragraphs 1 through 124 above

and incorporate the same as if fully set forth herein, and further incorporate their

affirmative defenses in response thereto.

       126.      A fiduciary with respect to a plan is liable for the breach “of another fiduciary” for

the same plan if “he participates knowingly in, or knowingly undertakes to conceal, an act or

omissions of such other fiduciary, knowing such act or omission is a breach,” ERISA § 405(a)(1),

or if, “by his failure to comply with [his fiduciary duties] in the administration of his specific

responsibilities which give rise to his status as a fiduciary, he has enabled such other fiduciary to

commit a breach,” ERISA § 405(a)(2), or if “he has knowledge of a breach by some other fiduciary,

unless he makes reasonable efforts under the circumstances to remedy the breach.” ERISA §

405(a)(3).

       ANSWER: Paragraph 126 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 126 of the Complaint, and rely on the law identified in paragraph

126 to speak for itself, including in relation to the rest of the applicable ERISA law, rather

than on Plaintiff’s characterization thereof.         Further answering, Defendants aver that

Plaintiff and the putative class he purports to represent suffered no harm and are not entitled

to any relief.

       127.      Pursuant to § 405 of ERISA, 29 U.S.C. § 1105, Defendants GreatBanc, the Board

of Directors Defendants, John Does 1-10, Schneider and Joutras are also liable as co-fiduciaries

with respect to the above-described violations because they participated knowingly in their co-

fiduciaries’ breaches; enabled other fiduciaries to violate ERISA by virtue of their own breaches




                                             Page 57 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 58 of 70 PageID #:130



of fiduciary duty; knowingly undertook to conceal those breaches; enabled their co-fiduciaries to

commit the breaches and failed to make any reasonable efforts to remedy the breaches.

          ANSWER: Paragraph 127 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 127 of the Complaint, including any embedded factual assumptions

for the reasons stated earlier in the Answer, and rely on the law identified in paragraph 127

to speak for itself, including in relation to the rest of the applicable ERISA law, rather than

on Plaintiff’s characterization thereof. Further answering, Defendants aver that Plaintiff

and the putative class he purports to represent suffered no harm and are not entitled to any

relief.

          128.   ERISA § 502(a)(2) permits plan participants, such as Plaintiff, to bring civil actions

for “appropriate relief” under ERISA § 409.

          ANSWER: Paragraph 128 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 128 of the Complaint, including any embedded factual assumptions

for the reasons stated earlier in the Answer, and rely on the law identified in paragraph 128

to speak for itself, including in relation to the rest of the applicable ERISA law, rather than

on Plaintiff’s characterization thereof. Further answering, Defendants aver that Plaintiff

and the putative class he purports to represent suffered no harm and are not entitled to any

relief.

          129.   Under ERISA § 409(a), a fiduciary that violates any of ERISA’s duties, including

ERISA § 405(a)(1), (a)(2) and (a)(3), must “make good” to the Plans the losses to the Plans




                                             Page 58 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 59 of 70 PageID #:131



resulting from its violations of ERISA § 405(a)(1), (a)(2) and (a)(3), and is “subject to such other

equitable or remedial relief as the court may deem appropriate.”

          ANSWER: Paragraph 129 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 129 of the Complaint, and rely on the law identified in paragraph

129 to speak for itself, including in relation to the rest of the applicable ERISA law, rather

than on Plaintiff’s characterization thereof.       Further answering, Defendants aver that

Plaintiff and the putative class he purports to represent suffered no harm and are not entitled

to any relief.

          130.   Thus, Defendants GreatBanc, the Board of Directors Defendants, John Does 1-10,

Schneider and Joutras are liable, in an amount to be determined at trial, for the losses to the ESOP

caused by their violations of ERISA § 405(a)(1), (a)(2) and (a)(3), and are “subject to such other

equitable or remedial relief” as the Court “may deem appropriate.”

          ANSWER: Paragraph 130 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 130 of the Complaint, including any embedded factual assumptions

for the reasons stated earlier in the Answer, and rely on the law identified in paragraph 130

to speak for itself, including in relation to the rest of the applicable ERISA law, rather than

on Plaintiff’s characterization thereof. Further answering, Defendants aver that Plaintiff

and the putative class he purports to represent suffered no harm and are not entitled to any

relief.




                                           Page 59 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 60 of 70 PageID #:132



          131.   Under ERISA § 502(a)(3), Defendants GreatBanc, the Board of Directors

Defendants, John Does 1-10, Schneider and Joutras are also subject to appropriate equitable relief

including, but not limited to, constructive trust and equitable surcharge.

          ANSWER: Paragraph 131 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 131 of the Complaint, including any embedded factual assumptions

for the reasons stated earlier in the Answer, and rely on the law identified in paragraph 131

to speak for itself, including in relation to the rest of the applicable ERISA law, rather than

on Plaintiff’s characterization thereof. Further answering, Defendants aver that Plaintiff

and the putative class he purports to represent suffered no harm and are not entitled to any

relief.

                                         COUNT IV
           Knowing Participation in and Receipt of Benefit from Violations of ERISA
                          ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3)
                              Defendants Schneider and Joutras

          132.   Plaintiff repeats and realleges each of the allegations in the foregoing paragraphs

as if fully set forth herein.

          ANSWER: Defendants reassert their responses to paragraphs 1 through 131 above

and incorporate the same as if fully set forth herein, and further incorporate their

affirmative defenses in response thereto.

          133.   ERISA § 502(a)(3) permits a plan participant to bring a civil action to obtain

appropriate equitable relief to enforce the provisions of Title I of ERISA or to enforce the terms

of a plan.

          ANSWER: Paragraph 133 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the


                                            Page 60 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 61 of 70 PageID #:133



allegations in paragraph 133 of the Complaint, including any embedded factual assumptions

for the reasons stated earlier in the Answer, and rely on the law identified in paragraph 133

to speak for itself, including in relation to the rest of the applicable ERISA law, rather than

on Plaintiff’s characterization thereof. Further answering, Defendants aver that Plaintiff

and the putative class he purports to represent suffered no harm and are not entitled to any

relief.

          134.   The Supreme Court has held that anyone, including a non-fiduciary, who receives

the benefit of conduct that violates ERISA may be subject to equitable remedies under ERISA §

502(a)(3) if they have “actual or constructive knowledge of the circumstances that rendered the

transaction unlawful.” Harris Trust & Sav. Bank v. Salomon Smith Barney, Inc., 530 U.S. 238, 251

(2000).

          ANSWER: Paragraph 134 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 134 of the Complaint, and rely on the law identified in paragraph

134 to speak for itself, including in relation to the rest of the applicable ERISA law, rather

than on Plaintiff’s characterization thereof.        Further answering, Defendants aver that

Plaintiff and the putative class he purports to represent suffered no harm and are not entitled

to any relief.

          135.   As a result of the fiduciary breaches and prohibited transactions described herein,

Defendants Schneider and Joutras received millions of dollars that otherwise would have been paid

to the ESOP.

          ANSWER: Paragraph 135 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the



                                            Page 61 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 62 of 70 PageID #:134



allegations in paragraph 135 of the Complaint, including any embedded factual assumptions

for the reasons stated earlier in the Answer, and rely on the law identified in paragraph 135

to speak for itself, including in relation to the rest of the applicable ERISA law, rather than

on Plaintiff’s characterization thereof. Further answering, Defendants aver that Plaintiff

and the putative class he purports to represent suffered no harm and are not entitled to any

relief.

          136.   Defendants Schneider and Joutras had full knowledge of the existence of the ESOP

and the reasons why these transactions were unlawful and unfair to the ESOP.

          ANSWER: Paragraph 136 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 136 of the Complaint, including any embedded factual assumptions

for the reasons stated earlier in the Answer, and rely on the law identified in paragraph 136

to speak for itself, including in relation to the rest of the applicable ERISA law, rather than

on Plaintiff’s characterization thereof. Further answering, Defendants aver that Plaintiff

and the putative class he purports to represent suffered no harm and are not entitled to any

relief.

          137.   Defendants Schneider and Joutras have profited from these fiduciary breaches and

prohibited transactions in an amount to be proven at trial, and on information and belief they

remain in possession of at least some of the proceeds that belong in good conscience to the Plans.

All such money that belongs in good conscience to the Plans is subject to a constructive trust in

favor of the Plans, for which Defendants Schneider and Joutras serve as constructive trustees. As

constructive trustees, under ERISA § 502(a)(3), Defendants must disgorge to the Plans all such




                                           Page 62 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 63 of 70 PageID #:135



money or the product thereof that is traceable to the prohibited transactions as well as any profits

made thereon.

          ANSWER: Paragraph 137 of the Complaint states argument and conclusions of law

to which no response is required. If, however, a response is required, Defendants deny the

allegations in paragraph 137 of the Complaint, including any embedded factual assumptions

for the reasons stated earlier in the Answer, and rely on the law identified in paragraph 137

to speak for itself, including in relation to the rest of the applicable ERISA law, rather than

on Plaintiff’s characterization thereof. Further answering, Defendants aver that Plaintiff

and the putative class he purports to represent suffered no harm and are not entitled to any

relief.


                                      PRAYER FOR RELIEF
          WHEREFORE, Plaintiff prays for judgment as follows:

          A.    Certify this action as a class action pursuant to Fed. R. Civ. P. 23(a);

          B.    Declare that Defendants breached their fiduciary duties to the ESOP;

          C.    Enjoin Defendants from further violations of their fiduciary responsibilities,

obligations, and duties and from further engaging in transactions prohibited by ERISA;

          D.    Order that Defendants make good to the ESOP the losses resulting from their

serial breaches of fiduciary duty;

          E.    Order that Defendants disgorge any profits that they have made through their

breaches of fiduciary duty and prohibited transactions and impose a constructive trust and/or

equitable lien on any funds received by Defendants therefrom;

          F.    Order any other available equitable relief, or remedies, including but not limited

to, the imposition of a surcharge, the restoration of the ESOP to the position they would have


                                            Page 63 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 64 of 70 PageID #:136




been but for the breaches of fiduciary duty and self-dealing; and any other kind of relief and/or

damages available pursuant to ERISA §§ 409 and 502(a)(2) and (3);
         G.     Order that Defendants’ accounts in the ESOP be offset under ERISA § 206(d)(4)
 to cover the losses to the ESOP from Defendants’ misconduct set forth herein;

         H.     Award Plaintiff reasonable attorneys’ fees and costs of suit incurred herein

 pursuant to ERISA § 502(g), 29 U.S.C. § 1132(g), and/or for the benefit obtained for the ESOP;

         I.     Order Defendants to pay prejudgment interest; and

         J.     Award such other and further relief as the Court deems equitable and just


       ANSWER: Defendants deny that Plaintiff is entitled to any of the relief set forth in

the “Prayer for Relief,” including its constituent sub-parts. Defendants aver that Plaintiff is

not entitled to any relief whatsoever, whether on his own behalf or on behalf of any other

person(s), including a putative class or the ESOP itself.



                                   ADDITIONAL DEFENSES

       Without assuming the burden of proof on any matters that would otherwise rest with

Plaintiff and the purported class members, and expressly denying any and all wrongdoing,

Defendants allege the following additional and/or affirmative defenses. Accordingly, in further

response to the Complaint, Defendants aver as follows:

                                           First Defense

       Plaintiff Rush’s claims are barred, in whole or in part, for failure to state a claim upon which

relief may be granted.




                                            Page 64 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 65 of 70 PageID #:137



                                          Second Defense

       Defendants other than GreatBanc were not ERISA fiduciaries, or were not acting in an

ERISA fiduciary capacity, with respect to the complained-of conduct.

                                          Third Defense

       To the extent that Defendants were acting as ERISA fiduciaries, they are entitled to

substantial deference for their decisions, including to the business judgment or fiduciary discretion

they exercised in making these decisions.

                                          Fourth Defense

       Plaintiff Rush’s putative class-action claims are barred because Plaintiff cannot satisfy

the requirements of Rule 23(a) or Rule 23(b) of the Federal Rules of Civil Procedure.

                                            Fifth Defense

       Plaintiff Rush’s claims are barred in whole or in part by the doctrine of unclean hands, since

he participated in the very conduct of which he complains.

                                            Sixth Defense

       Defendants are entitled to offset against any recovery the amounts Plaintiff Rush received

from this ESOP Buyout, including the $1,809,142 he received for his stock appreciation rights

paid as part of this ESOP Buyout.

                                         Seventh Defense

       Any alleged loss, injury and/or damages suffered by Plaintiff Rush was not caused by, or

a result of, any fault, act, or omission by Defendant(s), but was caused by circumstances, persons,

or entities, including Plaintiff Rush, for which Defendants are not responsible, and for which

Defendants cannot be held liable.




                                            Page 65 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 66 of 70 PageID #:138



                                        Eighth Defense

       Plaintiff Rush’s claimed relief does not constitute “appropriate equitable relief” under §

502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3).

                                         Ninth Defense

       Plaintiff Rush’s Count II claim for a prohibited transaction under ERISA § 406(b), 29

U.S.C. § 1106(b) against Defendants Joutras and Schneider fails because neither Joutras nor

Schneider caused the ESOP to agree to the ESOP Buyout or to make payments under their pre-

existing employment or stock appreciation right agreements with Segerdahl.

                                        Tenth Defense

       Plaintiff Rush’s Count II claim for a fiduciary breach under ERISA § 404(a)(1), 29 U.S.C.

§ 1104(a)(1) against Defendants Joutras and Schneider fails because neither Joutras nor

Schneider caused the ESOP to agree to the ESOP Buyout or to make payments under their pre-

existing employment or stock appreciation right agreements with Segerdahl.

                                       Eleventh Defense

       Plaintiff Rush’s Count IV claim against Defendants Joutras and Schneider as non-

fiduciaries fails because the receipt of amounts due under their pre-existing employment or stock

appreciation right agreements with Segerdahl does not violate ERISA, or constitute ill-gotten

proceeds subject to disgorgement or restitution.

                                        Twelfth Defense

       ICV Partners was an outside buyer, and was not a party-in-interest to the ESOP Plan at

the time of the ESOP Buyout. Thus, this sale to ICV Partners was not a prohibited transaction

under ERISA § 406 for which Defendants have to prove the applicability of the exemption in

ERISA § 408. Defendant GreatBanc nonetheless complied with this exemption by confirming



                                          Page 66 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 67 of 70 PageID #:139



the sale to ICV Partners was for at least fair market value and that the terms and conditions of

this transaction were, taken as a whole, fair to the ESOP from a financial point of view. This

compliance provides a safe harbor and an additional reason why GreatBanc did not breach any

fiduciary duties when it approved this sale.

                                 RESERVATION OF DEFENSES

       Defendants reserve the right to assert any additional affirmative defenses and matters in

avoidance that may be discovered or disclosed during the course of additional investigation and

discovery.

             COMPULSORY COUNTERCLAIM AGAINST PLAINTIFF RUSH

       Defendants specifically deny liability for Plaintiff Rush’s claim in Paragraphs 70 to 71 of

his Complaint that any proceeds to the ESOP were improperly diverted to Segerdahl officers,

executives or directors, including through the payment for stock appreciation rights that matured

in the event of a change in control. However, if Plaintiff Rush were deemed to state a valid claim

here, then Defendants allege:

       1.      As Segerdahl’s senior vice president of manufacturing, Plaintiff Bruce Rush is a

party-in-interest to the ESOP.

       2.      Plaintiff Rush was granted 200 shares of stock appreciation rights effective

December 1, 2014.

       3.      Upon the change in control from the ESOP Buyout, all of Plaintiff Rush’s stock

appreciation rights (“SARS”) fully vested.

       4.      As part of the ESOP Buyout, the buyer ICV Partners caused $1,809,142 out of the

$265 million in sales proceeds to be paid to Plaintiff Rush for his SARS shares.




                                          Page 67 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 68 of 70 PageID #:140



       5.      If Plaintiff Rush has stated a valid claim that the buyer’s payment for these SARS

shares constituted an illegal diversion of ESOP proceeds from the ESOP and the putative class he

purports to represent, which Defendants again specially deny, then Plaintiff Rush knowingly

participated in and profited from this breach, and he is liable to repay to the ESOP and the putative

class he represents the $1,809,142 he received as part of this claimed illegal diversion, as well as

interest, attorneys fees, and any other relief the Court deems equitable. In addition or in the

alternative, Plaintiff Rush is liable to contribute to and share in any payments made by Defendants

related to Plaintiff Rush’s claim of an illegal diversion, which to avoid any doubt, Defendants

again specifically deny.




                                           Page 68 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 69 of 70 PageID #:141



       WHEREFORE, Defendants pray for a judgment against Plaintiff dismissing this case with

prejudice and awarding any further relief as the Court deems just and proper, including an award

of costs and attorneys’ fees.

Dated: May 24, 2019

                                            Respectfully submitted,


                                            GREATBANC TRUST COMPANY, MARY LEE
                                            SCHNEIDER, RICHARD JOUTRAS, RODNEY
                                            GOLDSTEIN, PETER MASON, ROBERT CRONIN,
                                            AND SEGERDAHL CORP D/B/A SG360°

                                            s/ Charles F. Seemann III

                                            Sarah J. Gasperini (local counsel)
                                            JACKSON LEWIS P.C.
                                            150 N. Michigan Ave., Suite 2500
                                            Chicago, Illinois 60601
                                            Tel:    312.787.4949
                                            Fax: 312.787.4995
                                            Email: Sarah.Gasperini@jacksonlewis.com

                                            Charles F. Seemann III
                                            Robert W. Rachal
                                            Katelyn W. Harrell
                                            JACKSON LEWIS P.C.
                                            650 Poydras Street, Suite 1900
                                            New Orleans, Louisiana 70130
                                            Tel:   504.208.1755
                                            Fax: 504. 208.1759
                                            Email: Charles.Seemann@jacksonlewis.com
                                                   Robert.Rachal@jacksonlewis.com
                                                   Katelyn.Harrell@jacksonlewis.com




                                         Page 69 of 70
   Case: 1:19-cv-00738 Document #: 23 Filed: 05/24/19 Page 70 of 70 PageID #:142



                                                 CERTIFICATE OF SERVICE

                              I, Charles F. Seemann III, certify that on May 24, 2019, I caused Defendants’ Answer to

Plaintiff’s Complaint, Statement of Affirmative Defenses, and Compulsory Counterclaim to be filed with

the Court by electronic filing protocols, and that same will therefore be electronically served upon all

attorneys of record registered with the Court’s ECF/CM system.

                                                                     s/ Charles F. Seemann III




       4851-3470-5047, v. 1




                                                          Page 70 of 70
